 



Exhibit 10.1

 

Execution Version



 



PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

OASIS PETROLEUM NORTH AMERICA LLC

 

AS SELLER

 

AND

 

SAMSON OIL AND GAS USA, INC.

 

AS PURCHASER

 

Executed on December 31, 2015

 



 

 

 



Table of Contents

 

Page

   



Article 1 PURCHASE AND SALE 1 Section 1.1 Purchase and Sale 1 Section 1.2 Assets
1 Section 1.3 Excluded Assets 4 Section 1.4 Effective Time; Proration of Costs
and Revenues 6 Section 1.5 Delivery and Maintenance of Records 8 Article 2
PURCHASE PRICE 8 Section 2.1 Purchase Price 8 Section 2.2 Adjustments to
Purchase Price 8 Section 2.3 Allocation of Purchase Price 10 Section 2.4 Deposit
10 Article 3 TITLE MATTERS 10 Section 3.1 Seller’s Title 10 Section 3.2 Certain
Definitions 11 Section 3.3 Definition of Permitted Encumbrances 13 Section 3.4
Notice of Title Defects Defect Adjustments 15 Section 3.5 Consents to Assignment
and Preferential Rights to Purchase 20 Section 3.6 Casualty or Condemnation Loss
21 Section 3.7 Limitations on Applicability 22 Article 4 ENVIRONMENTAL MATTERS
22 Section 4.1 Assessment 22 Section 4.2 Hazardous Materials and NORM 23 Section
4.3 Notice of Violations of Environmental Laws 24 Section 4.4 Remedies for
Violations of Environmental Laws 24 Section 4.5 Limitations 27 Article 5
REPRESENTATIONS AND WARRANTIES OF SELLER 27 Section 5.1 Disclaimers 27 Section
5.2 Existence and Qualification 29 Section 5.3 Power 29 Section 5.4
Authorization and Enforceability 29

 



  -i- 

 

 



Table of Contents

(continued)

 

Page

  

Section 5.5 No Conflicts 30 Section 5.6 Liability for Brokers’ Fees 30 Section
5.7 Litigation 30 Section 5.8 Taxes and Assessments 30 Section 5.9 Outstanding
Capital Commitments 31 Section 5.10 Compliance with Laws 31 Section 5.11
Contracts 31 Section 5.12 Payments for Production 32 Section 5.13 Imbalances 32
Section 5.14 Governmental Authorizations 32 Section 5.15 Consents and
Preferential Purchase Rights 32 Section 5.16 Condemnation 32 Section 5.17
Bankruptcy 33 Section 5.18 Leases 33 Section 5.19 Well Status; Plugging and
Abandonment 33 Section 5.20 Non-Consent Operations; Payout Status 33 Section
5.21 Environmental Matters 33 Article 6 REPRESENTATIONS AND WARRANTIES OF
PURCHASER 34 Section 6.1 Existence and Qualification 34 Section 6.2 Power 34
Section 6.3 Authorization and Enforceability 34 Section 6.4 No Conflicts 35
Section 6.5 Liability for Brokers’ Fees 35 Section 6.6 Litigation 35 Section 6.7
Financing 35 Section 6.8 Independent Investigation 35 Section 6.9 Bankruptcy 36
Section 6.10 Qualification 36 Section 6.11 Consents 36 Section 6.12 Investment
Intent 36

 



  -ii- 

 

 



Table of Contents

(continued)

 

Page

   

Article 7 COVENANTS OF THE PARTIES 36 Section 7.1 Access 36 Section 7.2
Government Reviews 37 Section 7.3 Notification of Breaches 37 Section 7.4
Operatorship 37 Section 7.5 Operation of Business 38 Section 7.6 Indemnity
Regarding Access 39 Section 7.7 Other Preferential Rights 40 Section 7.8 Tax
Matters 40 Section 7.9 Special Warranty of Title 41 Section 7.10 Suspended
Proceeds 42 Section 7.11 Further Assurances 42 Section 7.12 Certain Operational
Matters After Closing 42 Section 7.13 Non-Competition 44 Article 8 CONDITIONS TO
CLOSING 46 Section 8.1 Conditions of Seller to Closing 46 Section 8.2 Conditions
of Purchaser to Closing 47 Article 9 CLOSING 48 Section 9.1 Time and Place of
Closing 48 Section 9.2 Obligations of Seller at Closing 49 Section 9.3
Obligations of Purchaser at Closing 50 Section 9.4 Closing Payment and
Post-Closing Purchase Price Adjustments 50 Article 10 TERMINATION 52 Section
10.1 Termination 52 Section 10.2 Effect of Termination 52 Section 10.3
Distribution of Deposit Upon Termination; Specific Performance 53 Article 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS
54 Section 11.1 Receipts 54 Section 11.2 Assumption and Indemnification 55

 



  -iii- 

 

 



Table of Contents

(continued)

 

Page

  

Section 11.3 Indemnification Actions 58 Section 11.4 Limitation on Actions 60
Section 11.5 Recording 62 Section 11.6 Waiver of Trade Practices Acts 62 Article
12 MISCELLANEOUS 63 Section 12.1 Counterparts 63 Section 12.2 Notice 63 Section
12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees 64 Section 12.4
Expenses 64 Section 12.5 Change of Name 64 Section 12.6 Replacement of Asset
Bonds 65 Section 12.7 Governing Law and Venue 65 Section 12.8 Jurisdiction;
Waiver of Jury Trial 65 Section 12.9 Captions 66 Section 12.10 Amendment;
Waivers 66 Section 12.11 Assignment 66 Section 12.12 Entire Agreement 66 Section
12.13 No Third Person Beneficiaries 67 Section 12.14 Public Announcements 67
Section 12.15 Invalid Provisions 67 Section 12.16 References 67 Section 12.17
Construction 68 Section 12.18 Limitation on Damages 68 Article 13 DEFINITIONS 69



 





  -iv- 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A Leases Exhibit A-1 Properties Exhibit A-2 Target System Exhibit A-3
Excluded Equipment and Wells Exhibit A-4 Foreman Butte System Exhibit A-5 OMS
Assets Exhibit B Conveyance Exhibit C Persons with Knowledge Exhibit D OMS
Conveyance Exhibit E Transition Services Agreement Exhibit F Joint Surface Use
Agreement     Schedule 1.2(d) Contracts Schedule 1.3(h) Surface Rights Schedule
1.3(m) Excluded Permits Schedule 2.3 Allocated Value Schedule 3.3(e) Contested
Taxes Schedule 3.3(f) Contested Mechanic and Materialman Liens Schedule 4.3
Environmental Exceptions Schedule 5.7 Litigation Schedule 5.8 Taxes and
Assessments Schedule 5.9 Outstanding Capital Commitments Schedule 5.10
Compliance With Laws Schedule 5.11(a) Defaults Schedule 5.11(b) Certain
Contracts Schedule 5.12 Payments For Production Schedule 5.13 Imbalances
Schedule 5.14 Governmental Authorizations Schedule 5.15 Preferential Rights &
Consents to Assign Schedule 5.18 Leases Schedule 5.19 Well Status; Plugging and
Abandonment Schedule 5.20 Non-Consent Operations; Payout Balances Schedule 7.3
Persons with Actual Knowledge Schedule 7.5 Operation of Business Schedule 7.10
Suspended Proceeds Schedule 7.12 Bakken Holding Wells Schedule 7.12(f)(i) Group
A Wells Schedule 7.12(f)(ii) Group B Wells Schedule 7.13 Restricted Area
Schedule 9.4(c) Seller’s Wiring Instructions

 



  -i- 

 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), is executed on December 31,
2015 by and between Oasis Petroleum North America LLC, a Delaware limited
liability company (“Seller”), and Samson Oil and Gas USA, Inc., a Colorado
corporation (“Purchaser”). Purchaser and Seller may each be referred to herein
as a “Party”, and collectively as the “Parties”.

 

RECITALS:

 

A.                Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller the Assets, in the manner and upon the terms and conditions
hereafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, conditions and agreements contained herein, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound by the terms hereof,
agree as follows:

 

Article 1

PURCHASE AND SALE

 

Section 1.1            Purchase and Sale.

 

At the Closing, but effective as of the Effective Time, and subject to the
reservations and exceptions and the other terms and conditions of this
Agreement, Seller agrees to sell and convey to Purchaser and Purchaser agrees to
purchase, accept and pay for the Assets. Capitalized terms used herein shall
have the meanings ascribed to them in this Agreement as such terms are
identified and/or defined in Article 13 hereof.

 

Section 1.2            Assets.

 

As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, interest and estate, real or
personal, recorded or unrecorded, movable or immovable, tangible or intangible,
in and to the following, excluding, however, the Excluded Assets:

 

(a)                All of the oil and gas leases; oil, gas and/or mineral
leases; subleases and other leaseholds; carried interests; mineral fee
interests; overriding royalty interests; force pooled and non-consent interests,
reversionary rights and other properties and interests, together with all
amendments, supplements, extensions, renewals, top leases or ratifications
thereof (“Oil and Gas Leases”):

 

(i)                 described on Exhibit A Part 1 INSOFAR AND ONLY INSOFAR AS
such Oil and Gas Leases cover the depths from one hundred feet (100’) below the
surface to the lesser of (A) one hundred feet (100’) above the top of the Bakken
Pool and (B) the base of the Madison Formation, such base of the Madison
Formation being the stratigraphic equivalent of 10,648, true vertical depth, as
seen on the 1st triple combo log run in the Green 12-6 Well (API number
33053025770000) located in Section 6, Township 151N, Range 101W, McKenzie County
North Dakota (the “Base of the Madison Formation”) (the “Madison Leases”);

 



 

 

  

(ii)               described on Exhibit A Part 2 INSOFAR AND ONLY INSOFAR AS
such Oil and Gas Leases cover the stratigraphic equivalent of the depths from
13,347 to 13,550 as seen on the Green 12-6, API # 33053025770000, DSTM Log (the
“Red River Leases”);

 

(iii)             described on Exhibit A Part 3, INSOFAR AND ONLY INSOFAR AS,
such Oil and Gas Leases cover (A) the depths from one hundred feet (100’) below
the surface to the lesser of (I) one hundred feet (100’) above the top of the
Bakken Pool and (II) the Base of the Madison Formation and (B) solely with
respect to the Wells set forth on Exhibit A Part 3, the additional depths set
forth on Exhibit A Part 3 but only to the extent production exists from the
wellbores of such Wells (the “Commingled Leases” and together with the Madison
Leases and Red River Leases, the “Leases”);

 

provided, further that in the case of each of (i), (ii), and (iii) above, the
conveyance of the Leases is further limited to INSOFAR AND ONLY INSOFAR as such
Leases cover lands included in the governmental sections described on Exhibit A
Part 4 on which the Oil and Gas Wells (hereinafter defined) are located (the
“Lands”);

 

(b)               Subject to the applicable depth and other limitations set
forth in Section 1.2(a) above, all of the oil and gas wells listed on Exhibit
A-1 Part 1 (the “Oil and Gas Wells”) and water, CO2, disposal or injection wells
listed on Exhibit A-1 Part 2 attached hereto (whether or not located on the
Lands), in each case, whether producing, shut-in, plugged or abandoned
(collectively, the “Wells”);

 

(c)                Subject to the applicable depth and other limitations set
forth in Section 1.2(a) above, the pools or units described on Exhibit A-1 (the
“Units”, such Units together with the Leases, Lands and Wells, or in cases when
there is no Unit, the Leases together with the Lands and Wells, subject to the
applicable depth and other limitations set forth in Section 1.2(a) above, being
hereinafter referred to collectively as the “Properties” and individually as a
“Property”);

 

(d)               All contracts, agreements and instruments by which the
Properties are bound, or to which the Properties are subject, but in each case
only to the extent applicable to the Properties and not the Excluded Assets or
other properties of Seller or its Affiliates not included in the Assets,
including operating agreements, unitization, pooling and communitization
agreements, declarations and orders, pre-pooling agreements, joint venture
agreements, farmin and farmout agreements, water rights agreements, exploration
agreements, area of mutual interest agreements, participation agreements,
exchange agreements, transportation or gathering agreements, agreements for the
sale and purchase of Hydrocarbons and processing agreements, and further
including those agreements and instruments identified on Schedule 1.2(d)
(hereinafter collectively referred to as the “Contracts”), provided that
“Contracts” shall exclude (i) any master service agreements, and (ii) the
instruments constituting the Leases;

 



2 

 

  

(e)                All equipment, machinery, fixtures and other tangible
personal property and improvements located on the Properties and used or held
for use primarily in connection with the operation of the Wells, including any
wells, tanks, boilers, buildings, fixtures, injection facilities, saltwater
disposal facilities, compression facilities, pumping units and engines, flow
lines, pipelines, gathering systems, gas and oil treating facilities, machinery,
power lines, telephone and telegraph lines, roads, and other appurtenances,
improvements and facilities, but in each case only to the extent the foregoing
are applicable to the Properties and not the Excluded Assets or other properties
of Seller or its Affiliates not included in the Assets (the “Equipment”);

 

(f)                All Hydrocarbons produced from or attributable to the
Properties from and after the Effective Time; and all inventories of
Hydrocarbons produced from or attributable to the Properties that are in storage
in tanks or pipelines at the Effective Time, but only to the extent that Seller
receives an upward adjustment to the Purchase Price pursuant to Section 2.2(g)
in respect of such Hydrocarbon inventories;

 

(g)               All Imbalances;

 

(h)               other than the wells connected to the Target System owned by
OMS, the Target System set forth on Exhibit A-2 attached hereto (the “Target
System”);

 

(i)                 All claims and causes of action (i) arising from acts,
omissions or events or damage to or destruction of any properties or interests
described in Section 1.2(a) through Section 1.2(h) with respect to all periods
from and after the Effective Time or related to any Purchaser Assumed
Obligation, and (ii) for insurance proceeds from any policy of insurance now or
previously held by Seller that are or may potentially provide recovery for any
of the Assumed Seller Obligations or Environmental Liabilities, regardless of
when they arise; and

 

(j)                 Copies of all of the following records in Seller’s
possession, subject to Section 1.5: All Lease files; Land files; Well files; and
Contract files; gas processing files; division order files; abstracts; title
opinions; land surveys; non-confidential logs; maps; engineering data and
reports; and files and all other books, records, data, files, maps and
accounting records to the extent used or held for use primarily in connection
with the maintenance or operation of the Properties and not related to the
Excluded Assets, but excluding the Excluded Records (such copies, collectively,
and subject to such exclusion, the “Records”).

 

In connection with the sale of the Assets, Seller shall cause its Affiliate,
OMS, to transfer and convey to Purchaser all of OMS’ right, title and interest
in and to the OMS Assets. In addition, the term “Assets” shall include subject
to the Joint Surface Use Agreement, an undivided fifty percent (50%) of Seller’s
right, title and interest in and to the Leases insofar as the Leases cover the
surface of the Lands and the depths from the surface to one hundred feet (100”)
below the surface.

 



3 

 

  

Section 1.3            Excluded Assets.

 

Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):

 

(a)                all right, title and interest in and to the Leases insofar as
the Leases cover the Bakken Pool;

 

(b)               subject to the Joint Surface Use Agreement, Seller’s remaining
undivided fifty percent (50%) interest in and to the Leases insofar as the
Leases cover the surface of the lands covered thereby and fifty percent (50%) of
the depths from the surface to one hundred feet (100”) below the surface;

 

(c)                all right, title and interest in and to the Oil and Gas
Leases, Lands and Units INSOFAR AND ONLY INSOFAR as same cover and affect the
depths below the shallower depth of (A) one hundred feet (100’) above the top of
the Bakken Pool and (B) the Base of the Madison Formation (the “Reserved
Depths”) (collectively, the “Reserved Leasehold”), together with each and every
kind and character of right, title, claim, and interest that Seller has in and
to the Reserved Leasehold, the lands covered by the Reserved Leasehold or the
lands pooled, unitized, communitized or consolidated therewith to the extent
same cover the Reserved Depths (such lands covered by the Reserved Leasehold or
pooled, unitized, communitized or consolidated therewith to the extent same
cover the Reserved Depths being hereinafter referred to as the “Reserved
Lands”);

 

(d)               intentionally deleted;

 

(e)                Subject to Section 7.12(b), all rights to any surface
facilities and to any salt water disposal wells and to salt water gathering or
transportation systems that are used in connection with operation of any of the
Assets and any of the Excluded Assets;

 

(f)                All other wells that are not set forth on Exhibit A-1 Part 1
and Exhibit A-1 Part 2, including the items expressly identified on Exhibit A-3;

 

(g)               the Foreman Butte System set forth on Exhibit A-4;

 

(h)               All easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights and Governmental Authorizations
appurtenant to, or used or held for use primarily in connection with, the
Excluded Assets described in Section 1.3(a) through Section 1.3(g) both
inclusive, (hereinafter collectively referred to as the “Surface Rights”);

 

(i)                 all rights to any refund (whether by payment, credit, offset
or otherwise) of Taxes or other costs or expenses borne by Seller or Seller’s
predecessors in interest and/or title attributable to periods prior to the
Effective Time;

 



4 

 

  

(j)                 all rights, claims, indemnities, warranties, guaranties, and
causes of action (including insurance claims, whether or not asserted, under
policies of insurance or claims to the proceeds of insurance) that may be
asserted against a third Person and accrued during the period prior to the
Effective Time, or that are attributable to (or by their terms cover) (i)
liabilities retained by Seller hereunder, or (ii) actions, events or omissions
prior to the Effective Time, except, in each case, to the extent such items
arise from or by their terms cover Assumed Seller Obligations or are otherwise
allocated to Purchaser under the other provisions of this Agreement;

 

(k)               all rights of Seller under Contracts attributable to periods
before the Effective Time insofar as such rights relate to Seller Indemnity
Obligations or other liabilities of Seller retained under this Agreement, and
all rights of Seller under Contracts to the extent they relate to other Excluded
Assets described in this Section 1.3;

 

(l)                 rights to initiate and conduct joint interest audits or
other audits of Property Costs incurred before the Effective Time, and to
receive costs and revenues in connection with such audits, but in each case only
to the extent, and for the time period, Seller is responsible for such Property
Costs under this Agreement;

 

(m)             Seller’s area-wide Asset Bonds, permits and licenses or other
permits, licenses or authorizations used in the conduct of Seller’s business
generally, as reflected in Schedule 1.3(m);

 

(n)               all trade credits, account receivables, note receivables,
take-or-pay amounts receivable, and other receivables, and all other accounts,
instruments and general intangibles (as such terms are defined in the Texas
Uniform Commercial Code), in each case attributable to the Assets with respect
to any period of time prior to the Effective Time (excluding Hydrocarbon
inventories subject to Section 1.2(f) for which Seller receives an upward
adjustment to the Purchase Price), as determined in accordance with GAAP;

 

(o)               trademarks, patents, trade names and similar intellectual
property;

 

(p)               Asset Bonds retained by Seller pursuant to Section 12.6;

 

(q)               all vehicles used in connection with the Assets (whether or
not leased);

 

(r)                 all tools, pulling machines, warehouse stock, equipment or
material (i) temporarily located on the premises of the Properties and not
presently required for the operation of the Seller Operated Assets as currently
operated, excluding those items for which an adjustment is made pursuant to
Section 2.2(i) or (ii) used in connection with the other Excluded Assets or
other assets of Seller;

 

(s)                all offices and office leases, and computers, phones, office
supplies, furniture, equipment and related personal effects located in such
offices, or otherwise located off the Properties or only temporarily located on
the Properties;

 



5 

 

  

(t)                 all hedges, futures, swaps and other derivatives, including
rights relating thereto, affecting the Assets;

 

(u)               Assets retained by Seller or excluded from the Assets at
Closing pursuant to Sections 3.4(d)(ii), 3.5, 4.4(a)(ii) or 7.7, subject to the
terms of such Sections;

 

(v)               any contracts, agreements, and instruments that would
otherwise be included in the definition of Contracts, (i) to the extent transfer
is (i) restricted by their respective terms or third Person agreement and the
necessary consents to transfer are not obtained pursuant to Section 3.5, or (ii)
subject to payment of a fee or other consideration under any license agreement
or other agreement with a Person other than an Affiliate of Seller, and for
which no consent to transfer has been received or for which Purchaser has not
agreed in writing to pay the fee or other consideration, as applicable, or to
the extent same relate to or are appurtenant to the Reserved Leasehold or
Reserved Lands;

 

(w)             all of Seller’s rights in Section 7.12(g); and

 

(x)               the Excluded Records.

 

Section 1.4            Effective Time; Proration of Costs and Revenues.

 

(a)                Possession of the Assets shall be transferred from Seller to
Purchaser at the Closing, but certain financial benefits and obligations of the
Assets shall be transferred effective as of 7:00 A.M., local time, where the
respective Assets are located, on October 1, 2015 (the “Effective Time”), as
further set forth in this Agreement.

 

(b)               Except to the extent accounted for in the adjustments to the
Purchase Price made under Section 2.2, effective upon Closing (i) Purchaser
shall be entitled to all production from or attributable to the Properties at
and after the Effective Time (and all products and proceeds attributable
thereto), and to all other income, proceeds, receipts and credits (excluding the
Adjusted Purchase Price and all other consideration due to Seller hereunder)
earned with respect to the Assets at or after the Effective Time, and shall be
obligated to pay all Property Costs and other costs attributable to the
ownership and operation of the Assets incurred at or after the Effective Time
and (ii) Seller shall be entitled to all production from or attributable to the
Properties prior to the Effective Time (and all products and proceeds
attributable thereto), and to all other income, proceeds, receipts and credits
earned with respect to the Assets prior to the Effective Time, and, prior to the
Final Settlement Date, shall be obligated to pay all Property Costs attributable
to the ownership and operation of the Assets prior to the Effective Time.
“Earned” and “incurred”, as used in this Agreement, shall be interpreted in
accordance with GAAP and Council of Petroleum Accountants Society (“COPAS”)
standards, as applied by Seller in the ordinary course of business consistent
with past practice, subject to the last sentence of Section 1.4(c). For purposes
of allocating production (and accounts receivable with respect thereto), under
this Section 1.4(b), (i) liquid Hydrocarbons shall be deemed to be “from or
attributable to” the Leases, Units and Wells when they pass through the pipeline
connecting into the storage facilities into which they are transported from the
lands covered by the applicable Lease, Unit or Well, or if there are no storage
facilities, when they pass through the LACT meter or similar meter at the entry
point into the pipelines through which they are transported from such lands and
(ii) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Leases, Units and Wells when they pass through the delivery point sales meters
or similar meters at the entry point into the pipelines through which they are
transported from such lands. Seller shall utilize reasonable interpolative
procedures to arrive at an allocation of production when exact meter readings
(including gas production meters or sales meters) or gauging and strapping data
is not available.

 



6 

 

  

(c)                As used herein, “Property Costs” means, determined without
duplication, (i) all costs attributable to the ownership or operation of the
Assets (including prepaid costs or deposits, costs of insurance, and Property
Taxes, but excluding any other Taxes), (ii) capital expenditures incurred in the
ownership or operation of the Assets in the ordinary course of business, (iii)
where applicable, such costs and capital expenditures charged in accordance with
the relevant operating agreement, unit agreement, pooling agreement, pre-pooling
agreement, pooling order or similar instrument, or if none, charged to the
Assets on the same basis as charged on the date of this Agreement, (iv) overhead
costs charged to the Assets under the relevant operating agreement, unit
agreement, pooling agreement, pre-pooling agreement, pooling order or similar
instrument by unaffiliated third parties, or if none, charged to the Assets on
the same basis as charged on the date of this Agreement and (v) in addition to
the foregoing items, with respect to Seller Operated Assets, an amount equal to
the COPAS overhead charges under applicable joint operating agreements that
would be charged to the interest of Seller in the Assets, or if there is no
joint operating agreement, such amount as would be charged under a joint
operation agreement; provided that “Property Costs” shall exclude, without
limitation, liabilities, losses, costs, and expenses attributable to (A) claims,
investigations, Proceedings or litigation directly or indirectly arising out of
or resulting from actual or claimed personal injury or death, property damage or
violation of any Law (including private rights or causes of action under any
Law), (B) title claims (including claims that the Leases have terminated), (C)
obligations to plug wells, dismantle facilities, close pits and restore the
surface or seabed around such wells, facilities and pits, (D) obligations to
cure, address or Remediate any contamination of groundwater, surface water, soil
or Equipment under applicable Environmental Laws, (E) obligations to furnish
make-up gas according to the terms of applicable gas sales, gathering or
transportation contracts, (F) gas balancing obligations and similar obligations
arising from Imbalances, (G) claims for improper calculation or payment of
royalties, overriding royalties or similar burdens based on the deduction of
post-production costs or the use of prices received by Seller or a particular
reference price, and (H) obligations to pay working interests, royalties,
overriding royalties or other interests held in suspense, all of which are
addressed in Section 11.2 or elsewhere in this Agreement. For the purposes of
calculating the adjustments to the Purchase Price under Section 2.2 or
implementing the terms of Section 7.8 or Article 11, ad valorem, property and
similar Taxes, right-of-way fees, insurance premiums and Property Costs
(excluding delay rentals, lease bonuses, minimum royalties, option payments,
lease extension payments and shut-in royalties) that are paid periodically or
otherwise cover services or deliveries for a period shall be prorated based on
the number of days in the applicable period falling before, or at and after, the
Effective Time, except that production, severance and similar Taxes shall be
prorated based on the number of units actually produced, purchased or sold or
proceeds of sale, as applicable, before, or at and after, the Effective Time.
Subject to the preceding sentence, determination of whether Property Costs are
attributable to the period before or after the Effective Time shall be based on
when services are rendered, when goods are delivered, or when the work is
performed.

 



7 

 

  

Section 1.5            Delivery and Maintenance of Records.

 

(a)                Seller, at Purchaser’s cost, shall use reasonable efforts to
deliver the Records in Seller’s possession or control (FOB Seller’s office) to
Purchaser within ten (10) Business Days following Closing. Seller may retain
original Records and/or copies of any Records.

 

(b)               Purchaser, for a period of four (4) years following the
Closing, will (i) retain the Records, (ii) provide Seller, its Affiliates, and
its and their officers, employees and representatives with access to the Records
during normal business hours for review and copying at Seller’s expense and
(iii) within five (5) days of receipt of written notice from Seller, provide
Seller, its Affiliates, and its and their officers, employees, consultants and
legal counsel with access, during normal business hours, to materials received
or produced after Closing relating to any claim for indemnification made under
Section 11.2 (excluding, however, (x) attorney work product and communications
protected by attorney-client privilege and prepared with respect to any such
claim being brought by Purchaser and (y) information subject to an applicable
confidentiality restriction in favor of third Persons) for review and copying at
Seller’s expense.

 

Article 2

PURCHASE PRICE

 

Section 2.1            Purchase Price.

 

The purchase price for the Assets (the “Purchase Price”) shall be Sixteen
Million Five Hundred Thousand Dollars ($16,500,000), and shall be adjusted as
provided in Section 2.2 and Section 9.4 (the “Adjusted Purchase Price”).

 

Section 2.2            Adjustments to Purchase Price.

 

The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with GAAP and COPAS standards, as applied
by Seller in the ordinary course of business consistent with past practice (with
such adjustments being made so as to not give duplicative effect):

 

(a)                Reduced by the aggregate amount of the following proceeds
received and retained by Seller: proceeds earned from the sale of Hydrocarbons
(net of any royalties, overriding royalties or other burdens on or payable out
of production, gathering, processing and transportation costs and any
production, severance, sales, excise or similar Taxes not reimbursed to Seller
by the purchaser of production) produced from or attributable to the Properties
after the Effective Time;

 



8 

 

  

(b)               Reduced in accordance with Section 3.5 or Section 7.7, by an
amount equal to the Allocated Value of those Properties (i) with respect to
which preferential purchase rights have been exercised prior to Closing, or (ii)
that are affected by unsatisfied and unwaived Consent Requirements;

 

(c)                Reduced in accordance with Section 7.7 by an amount equal to
the Allocated Value of those Properties that are subject to a Proceeding prior
to Closing seeking to restrain, enjoin or otherwise prohibit the consummation of
the transactions contemplated hereby in connection with a claim to enforce
preferential rights;

 

(d)               (i) Subject to Section 3.4(i), reduced by the applicable Title
Defect Amount as a result of Title Defects for which the Title Defect Amount has
been finally determined or agreed pursuant to Section 3.4 (or, for purposes of
the Closing Payment, pursuant to Seller’s good faith estimate), and by the
Allocated Value (or applicable portion thereof) of any Title Defect Property
retained by Seller pursuant to Section 3.4(d)(ii) and (ii) increased by the
applicable Title Benefit Amount as a result of Title Benefits for which the
Title Benefit Amount has been finally determined or agreed pursuant to Section
3.4;

 

(e)                Reduced by the Allocated Values (or the applicable portion
thereof) of any Properties excluded by Seller pursuant to Section 3.6;

 

(f)                Subject to Section 4.4, reduced by (i) the applicable
Environmental Defect Amount as a result of Environmental Defects for which
Seller made an election under Section 4.4(a)(i) and the Environmental Defect
Amount has been finally determined or agreed pursuant to Section 4.4 (or, for
purposes of the Closing Payment, pursuant to Seller’s good faith estimate), and
(ii) the Allocated Value of any Property retained by Seller pursuant to Section
4.4(a)(ii);

 

(g)               Increased by the amount equal to the value of all of Seller’s
inventories of Hydrocarbons produced from or attributable to the Properties that
are in storage in tanks or pipelines above the load line or pipeline connection,
as applicable, as of the Effective Time (which value shall be based on the
actual proceeds received therefrom), less any applicable production, severance,
sales or excise Taxes, overriding royalties, royalties and similar burdens on or
payable out of production; provided, however, that the adjustment contemplated
by this paragraph shall be only made to the extent that Seller does not receive
and retain the proceeds, or portion thereof, attributable to the sale of such
Hydrocarbons;

 

(h)               Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets that are paid by
Seller and incurred on or after the Effective Time, including pre-paid costs and
deposits, except any Property Costs and other such costs already deducted in the
determination of proceeds in Section 2.2(a);

 

(i)                 Reduced by the amount of all Property Costs attributable to
the ownership and operation of the Assets prior to the Effective Time which are
actually paid by Purchaser or which Purchaser is required to assume under this
Agreement;

 



9 

 

  

(j)                 Increased by an amount equal to the value, as determined
according to the COPAS 2005 Accounting Procedures, of all surplus tubular, goods
and physical inventory (including water) to the extent such items are owned by
Seller and included in the Assets at the Effective Time; and

 

(k)               Decreased in accordance with Section 7.10, as applicable.

 

The adjustment described in Section 2.2(a) shall serve to satisfy, up to the
amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the period
between the Effective Time and the Closing Date (the “Adjustment Period”), and
to the value of other income, proceeds, receipts and credits earned with respect
to the Assets during the Adjustment Period, and Purchaser shall not have any
separate rights to receive any production or income, proceeds, receipts and
credits with respect to which an adjustment has been made.

 

Section 2.3            Allocation of Purchase Price.

 

On or before the Closing Date, Purchaser and Seller will agree upon an
allocation of the unadjusted Purchase Price among each of the Assets, in
compliance with the principles of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the United States Treasury Regulations
thereunder. Such allocation of value shall be as set forth in Schedule 2.3 as
adjusted to reflect adjustments to the Purchase Price in accordance with Section
2.2. The value allocated to an Asset in Schedule 2.3 with respect to such Asset
is herein referred to as its “Allocated Value”. After Seller and Purchaser have
agreed on the Allocated Values for the Assets, the Parties will be deemed to
have accepted such Allocated Values for purposes of this Agreement and the
transactions contemplated hereby, but Seller makes no representation or warranty
as to the accuracy of such values. Purchaser and Seller shall each prepare their
respective Forms 8594 with respect to the transactions contemplated by this
Agreement in a manner consistent with the Allocated Values. The Parties shall
not take any Tax position (whether in audits, on Tax Returns, or otherwise) that
is inconsistent with such allocation unless required to do so by applicable Law.

 

Section 2.4            Deposit.

 

Concurrently with the execution of this Agreement, Purchaser has paid to Seller
an earnest money deposit in an amount equal to Five Hundred Thousand Dollars
($500,000) (the “Deposit”). The Deposit shall be non-interest bearing and
applied against the Purchase Price if the Closing occurs or shall be otherwise
distributed in accordance with the terms of this Agreement.

 

Article 3


TITLE MATTERS

 

Section 3.1            Seller’s Title.

 



10 

 

 

(a)                This Article 3, Section 8.2(e) and the Special Warranty in
the Conveyance (subject to Section 7.9) shall, to the fullest extent permitted
by applicable Law, be the exclusive right and remedy of Purchaser with respect
to title to the Assets.

 

(b)               The conveyance of the Assets to be delivered by Seller to
Purchaser shall be substantially in the form of Exhibit B (the “Conveyance”).

 

Section 3.2            Certain Definitions.

 

(a)                As used in this Agreement, the term “Defensible Title” means
that title of Seller that is deducible of record, by standards of limitations,
adverse possession or prescription, or by any other legally enforceable right,
which, subject to and except for Permitted Encumbrances:

 

(i)                 Entitles Seller to receive a share of the Hydrocarbons
produced, saved and marketed from any Well (a “Subject Property”) throughout the
productive life thereof (after satisfaction of all royalties, overriding
royalties, nonparticipating royalties, net profits interests or other similar
burdens on or measured by production of Hydrocarbons) (a “Net Revenue Interest”)
as to the depths and/or intervals specified on Exhibit A or Exhibit A-1, of not
less than the “net revenue interest” share shown in Exhibit A or Exhibit A-1 for
such Subject Property as to such depths and/or intervals, except for decreases
resulting from reversionary interests, carried interests, horizontal or vertical
severances or other matters or changes in interest stated in Exhibit A or
Exhibit A-1, decreases in connection with those operations permitted under
Section 7.5 in which Seller may after the Effective Time be a non-consenting
party, decreases resulting from the election to ratify or the establishment or
amendment of pools or units on or after the Effective Time, and decreases
required to allow other working interest owners to make up past underproduction
or pipelines to make up past under deliveries;

 

(ii)               Obligates Seller to bear not greater than the “working
interest” share shown in Exhibit A or Exhibit A-1 of the costs and expenses for
the maintenance and development of, and operations relating to, any Subject
Property throughout the productive life and the plugging and abandonment thereof
(a “Working Interest”) as to the depths and/or intervals specified on Exhibit A
or Exhibit A-1, except increases resulting from matters stated in Exhibit A or
Exhibit A-1, increases resulting from contribution requirements with respect to
defaulting parties under applicable operating, unit, pooling, pre-pooling or
similar agreements and increases that are accompanied by at least a
proportionate increase in Seller’s Net Revenue Interest;

 

(iii)             Is free and clear of liens and encumbrances on title that
affect or encumber a Property;

 

in each case excluding, subject to and determined without regard to matters
constituting Permitted Encumbrances.

 



11 

 

  

(b)               As used in this Agreement, the term “Title Benefit” shall mean
any right, circumstance or condition that operates to increase the Net Revenue
Interest of Seller in any Subject Property above that shown on Exhibit A or
Exhibit A-1, without causing a greater than proportionate increase in Seller’s
Working Interest above that shown in Exhibit A or Exhibit A-1.

 

(c)                As used in this Agreement, the term “Title Defect” shall mean
any lien, encumbrance, obligation or defect that causes Seller’s title to any
Subject Property shown on Exhibit A or Exhibit A-1 to be less than Defensible
Title; provided that “Title Defect” shall exclude the following:

 

(i)                 defects based solely on a lack of information in Seller’s
files or references to a document if such document is not in Seller’s files;

 

(ii)               defects arising out of lack of corporate or other entity
authorization unless Purchaser provides affirmative evidence that the action was
not authorized and results in another Person’s superior claim of title to the
relevant Subject Property;

 

(iii)             defects in the chain of title consisting of the failure to
recite marital status in a document or omissions of successions of heirship or
estate Proceedings, unless Purchaser provides affirmative evidence that such
failure or omission could reasonably be expected to result in another Person’s
superior claim of title to the relevant Subject Property;

 

(iv)             defects based on a gap in Seller’s chain of title unless such
gap is affirmatively shown to exist after a review of the available public
and/or county or parish records and the Records, by an abstract of title, title
opinion or landman’s title chain (which documents shall be included in any Title
Defect Notice);

 

(v)               defects that have been cured by applicable Laws of limitation
or prescription;

 

(vi)             defects arising out of a lack of survey, unless a survey is
expressly required by applicable Laws;

 

(vii)           defects asserting that non-consent or before and after-payout
interests do not transfer leasehold title, or have not been recorded in the
county records, unless Purchaser provides affirmative evidence that such defect
could reasonably be expected to result in another Person’s superior claim of
title to the relevant Subject Property;

 

(viii)         defects related to mineral ownership other than oil, natural gas
and natural gas liquids; and

 

(ix)             defects asserting a change in Working Interest or Net Revenue
Interest based on a change in drilling or spacing units, tract allocation or
other changes in pool or unit participation occurring after the date hereof, to
the extent that Seller is in compliance with the provisions of Section 7.5.

 



12 

 

  

Section 3.3            Definition of Permitted Encumbrances.

 

As used herein, the term “Permitted Encumbrances” means any or all of the
following:

 

(a)                Royalties, nonparticipating royalty interests, net profits
interests and any overriding royalties, reversionary interests and other burdens
to the extent that they do not, individually or in the aggregate, reduce
Seller’s Net Revenue Interest below that shown in Exhibit A or Exhibit A-1 or
increase Seller’s Working Interest above that shown in Exhibit A or Exhibit A-1
without a corresponding increase in the Net Revenue Interest;

 

(b)               The terms and provisions of all Leases (including assignments
and conveyances in the chain of title to the Leases), Contracts, Surface Rights,
unit agreements, pooling agreements or orders, pre-pooling agreements, operating
agreements, production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that they do
not, individually or in the aggregate: (i) reduce Seller’s Net Revenue Interest
below that shown in Exhibit A or Exhibit A-1 or increase Seller’s Working
Interest above that shown in Exhibit A or Exhibit A-1 without a corresponding
increase in the Net Revenue Interest, or (ii) materially interfere with the
ownership and operation of the Assets as currently owned and operated;

 

(c)                Subject to compliance with Sections 3.5 and 7.7, third Person
consent requirements and preferential rights to purchase the Assets applicable
to this or a future transaction involving the Assets;

 

(d)               Third Person consent requirements and similar restrictions
with respect to which waivers or consents are obtained by Seller from the
appropriate Persons on or prior to the Closing Date or the appropriate time
period for asserting the right has expired or which need not be satisfied prior
to a transfer;

 

(e)                Liens for current Taxes or assessments not yet delinquent or,
if delinquent, being contested in good faith by appropriate actions, such
contested actions being reflected in Schedule 3.3(e);

 

(f)                Materialman’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by Law), or if delinquent, being contested in
good faith by appropriate actions, such contested actions being reflected in
Schedule 3.3(f);

 

(g)               Defects or irregularities of title to which relevant
statute(s) of limitation or prescription would bar any attachment or claim
against the Sellers’ title to the Properties;

 



13 

 

  

(h)               Any and all mortgages, outstanding deeds of trust, lien or
other encumbrances that are to be released at Closing;

 

(i)                 All rights to consent, required notices to, filings with, or
other actions by Governmental Bodies in connection with the sale or conveyance
of the Assets if they are not required prior to the sale or conveyance or are of
a type customarily obtained after Closing;

 

(j)                 Rights of reassignment normally arising upon final intention
to abandon or release all or any part of the Assets;

 

(k)               Easements, rights-of-way, servitudes, permits, surface leases
and other rights in respect of surface operations to the extent that they do
not, individually or in the aggregate: (i) reduce Seller’s Net Revenue Interest
below that shown in Exhibit A or Exhibit A-1 or increase Seller’s Working
Interest above that shown in Exhibit A or Exhibit A-1 without a corresponding
increase in Net Revenue Interest, and (ii) materially interfere with the
ownership and operation of the Assets as currently owned and operated;

 

(l)                 Calls on Hydrocarbon production under existing Contracts;

 

(m)             All rights reserved to or vested in any Governmental Body to
control or regulate any of the Assets in any manner and all obligations and
duties under all applicable Laws, rules and orders of any such Governmental Body
or under any franchise, grant, license or permit issued by any such Governmental
Body;

 

(n)               Any encumbrance on or affecting the Assets which is discharged
by Seller at or prior to Closing;

 

(o)               Any maintenance of uniform interest provision in an operating
agreement or similar agreement if waived by the parties having the right to
enforce such provision;

 

(p)               Imbalances associated with the Assets;

 

(q)               Any lien, security interest, or encumbrance granted by the
lessor or affecting the lessor’s interest in a Lease, unless there is evidence
that the mortgagee or lien holder has asserted a default under any such lien,
security interest, or encumbrance and has exercised, or intends to exercise,
foreclosure proceedings;

 

(r)                 Any lien, security interest or encumbrance created under
Leases and/or joint operating agreements or by operation of Law in respect of
obligations that, in each case, are not yet due;

 

(s)                Such Title Defects as Purchaser has waived in writing;

 

(t)                 Any liens, charges, encumbrances, defects or irregularities
in the ordinary course of business consisting of minor defects and
irregularities in title or other restrictions (whether created by or arising out
of joint operating agreements, farm-out agreements, leases and assignments,
contracts for purchases of Hydrocarbons or similar Contracts or Surface Rights,
or otherwise in the ordinary course of business) that are of a nature
customarily accepted by prudent purchasers of oil and gas properties and do not,
individually or in the aggregate, reduce Seller’s Net Revenue Interest below
that shown in Exhibit A or Exhibit A-1 or increase Seller’s Working Interest
above that shown in Exhibit A or Exhibit A-1 without a corresponding increase in
Net Revenue Interest;

 



14 

 

  

(u)               Any liens, charges, encumbrances, defects or irregularities
(i) which affect a Property from which Hydrocarbons have been and are being
produced (or to which production of Hydrocarbons is allocable) for the last
three (3) years and for which no claim related to title has been made in writing
by any Person during such three (3) year period, which would be accepted by a
reasonably prudent purchaser engaged in the business of owning and operating oil
and gas properties, and (ii) which do not, individually or in the aggregate, (1)
materially detract from the value of or materially interfere with the ownership
and operation of the Assets subject thereto or affected thereby (as currently
owned and operated), and (2) reduce Seller’s Net Revenue Interest below that
shown in Exhibit A or Exhibit A-1, or increase Seller’s Working Interest above
that shown in Exhibit A or Exhibit A-1 without a corresponding increase in the
Net Revenue Interest; and

 

(v)               the Mescalero APO Interest, and with respect to the Assets
covered by that certain Stipulation and Assignment of After Payout Working
Interest dated April 24, 2013, as amended by that certain First Amendment to
Stipulation and Assignment of After Payout Working Interest, dated October 1,
2013, between Oasis Petroleum North America LLC and Mescalero Minerals, LLC (as
amended, the “Mescalero Agreement”) (each a successor in interest);

 

Section 3.4            Notice of Title Defects Defect Adjustments.

 

(a)                To assert a Title Defect, Purchaser must deliver a claim
notice to Seller (each a “Title Defect Notice”) on or before the day that is
seven (7) Business Days before the Scheduled Closing Date (the “Title Claim
Date”), except as otherwise provided under Sections 3.5 or 3.6; provided,
however, that Purchaser agrees that it shall furnish to Seller at least once
every week, commencing on the seventh (7th) day following the date of this
Agreement until the Title Claim Date with a Title Defect Notice for any Title
Defects discovered during such one week period, which may be preliminary in
nature and may be supplemented, revised or revoked at any time prior to the
Title Claim Date. Each Title Defect Notice shall be in writing and shall include
(i) a description of the alleged Title Defect(s), (ii) the Subject Property (or
portion thereof) affected by the Title Defect (each a “Title Defect Property”),
(iii) the Allocated Values of each Title Defect Property, (iv) supporting
documents reasonably necessary for Seller (as well as any title attorney or
examiner hired by Seller) to verify the existence of the alleged Title Defect(s)
and (v) Purchaser’s reasonable estimate of the Title Defect Amount and the
computations and information upon which Purchaser’s estimate is based. Purchaser
shall be deemed to have waived for all purposes under this Article 3 all Title
Defects that were not included in a Title Defect Notice delivered to Seller on
or before the Title Claim Date. The failure of a Title Defect Notice to contain
item nos. 3.4(a)(i) through (v) shall not render such notice void and
ineffective if it materially complies with the provisions hereof.

 



15 

 

  

(b)               Seller shall have the right, but not the obligation, to
deliver to Purchaser with respect to each Title Benefit a written notice (a
“Title Benefit Notice”) asserting such Title Benefit on or before the Title
Claim Date. Each Title Benefit Notice shall include (i) a description of the
Title Benefit(s), (ii) the Subject Property affected by the Title Benefit (each
a “Title Benefit Property”), (iii) the Allocated Values of the Title Benefit
Property, (iv) supporting documents reasonably necessary for Purchaser (as well
as any title attorney or examiner hired by Purchaser) to verify the existence of
the alleged Title Benefit(s) and (v) Seller’s estimate of the Title Benefit
Amount, and the computations and information upon which Seller’s estimate is
based. Seller shall be deemed to have waived for all purposes hereunder all
Title Benefits that were not included in a Title Benefit Notice delivered to
Purchaser on or before the Title Claim Date. The failure of a Title Benefit
Notice to contain item nos. 3.4(b)(i) through (v) shall not render such notice
void and ineffective if it materially complies with the provisions hereof.

 

(c)                Cure Right.

 

Seller shall have the right, but not the obligation, upon delivering written
notice to Purchaser at least two (2) days prior to the Closing Date, to attempt,
at its sole cost, to cure or remove any Title Defects of which it has been
advised by Purchaser on or before the expiration of ninety (90) days counted
from and after the Title Claim Date (the “Cure Period”). If Seller timely elects
to attempt to cure any Title Defect during the Cure Period, but such Title
Defect has not been cured to Purchaser’s reasonable satisfaction prior to
Closing, the portion of the Title Defect Property affected by such Title Defect
shall not be conveyed to Purchaser at Closing, and the Purchase Price shall be
reduced at Closing by the Allocated Value of such Title Defect Property. If at
the end of the Cure Period the Title Defect is cured as agreed by Purchaser and
Seller or if Seller and Purchaser cannot agree, and it is determined by the
Title Arbitrator that such Title Defect is cured as of the end of the Cure
Period, then, within five (5) Business Days thereafter, Seller shall assign to
Purchaser using substantially the same form as the Conveyance, to the extent not
previously assigned, each portion of the Title Defect Property with respect to
which Title Defects were cured and, to the extent not previously included in the
adjustments to the Purchase Price at Closing, the Parties shall account to one
another under Section 2.2 and Section 2.3. No action of Seller in electing or
attempting to cure a Title Defect shall constitute a waiver of Seller’s right to
dispute the existence, nature or value of, or cost to cure, the Title Defect.
The Parties agree that to the extent a portion of a DSU is subject to a Title
Defect and such portion of the DSU is not conveyed to Purchaser at Closing,
Purchaser shall, subject to Section 7.4, be appointed successor operator for
such portion of the DSU; provided, that, if all of the DSU is not conveyed to
Purchaser at Closing, Purchaser shall not be appointed successor operator for
such DSU.

 

(d)               Remedies for Title Defects.

 



16 

 

  

In the event that (i) any Title Defect asserted by Purchaser in accordance with
Section 3.4(a) is not waived by Purchaser and (ii) Seller has not provided
notice to Purchaser at least two (2) days prior to the Closing Date of Seller’s
intent to attempt to cure the given Title Defect, then Seller shall, at its sole
election, elect to:

 

(i)                 reduce the Purchase Price by the Title Defect Amount
determined pursuant to Section 3.4(f) or Section 3.4(h);

 

(ii)               retain the Title Defect Property, in which event the Purchase
Price shall be reduced by an amount equal to the Allocated Value of such
Property; or

 

(iii)             if applicable, terminate this Agreement pursuant to Article
10.

 

In the event Seller elects to retain a Property subject to a Title Defect and
revenue has regularly been paid to Seller or Seller’s predecessor in title with
respect thereto without written complaint for a period in excess of three (3)
years, then Purchaser agrees, except as required by Law (i) not to take any
action to interfere with such revenue stream to Seller, its successors and
assigns (including by causing such interest to be put in suspense), and (ii) to
the extent that Purchaser becomes payor of such revenue, to pay Seller such
revenue upon receipt of a reasonable indemnity agreement from Seller. If a Title
Defect affects only a portion of a Subject Property, Seller shall have the right
to exercise the options set forth in this Section 3.4(d) as to the entire
Subject Property or only the affected portion of such Subject Property.

 

(e)                Remedies for Title Benefits.

 

In the event that any Title Benefit asserted by Seller in accordance with
Section 3.4(b) is not waived by Seller, then:

 

(i)                 to the extent Purchaser and Seller agree on the Title
Benefit Amount as calculated pursuant to Section 3.4(g), the Purchase Price
shall be increased by such amount; and

 

(ii)               to the extent there is no agreement under Section 3.4(e)(i)
on or before the Closing Date, the disagreement between Seller and Purchaser
regarding the Title Benefit Property or the Title Benefit Amount, as applicable,
shall be submitted to arbitration in accordance with Section 3.4(h).

 

(f)                The “Title Defect Amount” resulting from a Title Defect shall
be determined as follows, without duplication:

 

(i)                 if Purchaser and Seller agree on the Title Defect Amount,
then that amount shall be the Title Defect Amount;

 

(ii)               if the Title Defect is a lien, encumbrance or other charge
which is undisputed and liquidated in amount, then the Title Defect Amount shall
be the amount necessary to be paid to remove the Title Defect from the Title
Defect Property;

 



17 

 

  

(iii)             if the Title Defect represents a discrepancy between (A) the
Net Revenue Interest for any Title Defect Property and (B) the Net Revenue
Interest stated on Exhibit A or Exhibit A-1, then the Title Defect Amount shall
be the product of the Allocated Value of such Title Defect Property multiplied
by a fraction, the numerator of which is the actual amount of the decrease in
Net Revenue Interest from that stated on Exhibit A or Exhibit A-1 and the
denominator of which is the Net Revenue Interest stated on Exhibit A or Exhibit
A-1; provided, however, that if the Title Defect does not affect the Title
Defect Property throughout its entire life, the Title Defect Amount shall be
reduced to take into account the applicable time period only;

 

(iv)             if the Title Defect represents an obligation, encumbrance,
burden or charge upon or other defect in title to the Title Defect Property of a
type not described in subsections (i), (ii), or (iii) above, or represents an
obligation, encumbrance, burden or charge upon or other defect in title to the
Title Defect Property of a type described in two or more of subsections (i),
(ii) or (iii) above, then the Title Defect Amount shall be determined by taking
into account the Allocated Value of the Title Defect Property, the portion of
the Title Defect Property affected by the Title Defect, the legal effect of the
Title Defect, the potential economic effect of the Title Defect over the life of
the Title Defect Property, the values placed upon the Title Defect by Purchaser
and Seller and such other factors as are necessary to make a proper evaluation;
and

 

(v)               notwithstanding anything to the contrary in this Article 3,
except if a Title Defect constitutes a lien (other than liens granted by the
lessor of a Lease or affecting the lessor’s interest in a Lease), the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Title Defect Property shall not exceed the Allocated Value of the Title Defect
Property.

 

(g)               The “Title Benefit Amount” resulting from a Title Benefit
shall be the product of the Allocated Value of the Title Benefit Property
multiplied by a fraction, the numerator of which is the actual amount of the
increase in Net Revenue Interest from that stated on Exhibit A or Exhibit A-1
and the denominator of which is the Net Revenue Interest stated on Exhibit A or
Exhibit A-1; provided, however, that if the Title Benefit does not affect the
applicable Title Benefit Property throughout its entire life, the Title Benefit
Amount shall be reduced to take into account the applicable time period only.

 



18 

 

  

(h)               With respect to Title Defect Notices and Title Benefit Notices
provided and received on or before the Title Claim Date, Seller and Purchaser
shall attempt to agree on all Title Defects, Title Benefits, Title Defect
Amounts and Title Benefit Amounts on or before the Closing Date, subject to
Seller’s rights under Sections 3.4(d)(ii) and 3.4(d)(iii). If Seller and
Purchaser are unable to agree by that date, then subject to Section 3.4(c) and
Seller’s rights under Sections 3.4(d)(ii) and 3.4(d)(iii), Seller’s good faith
estimate shall be used for purposes of calculating the Closing Payment pursuant
to Section 9.4(a), and the Title Defects, Title Benefits, Title Defect Amounts
and Title Benefit Amounts in dispute shall be exclusively and finally resolved
by arbitration pursuant to this Section 3.4(h). Likewise, if Seller has provided
notice at least two (2) days prior to the Closing Date of Seller’s intent to
attempt to cure a Title Defect and by the end of the Cure Period, Seller and
Purchaser have been unable to agree upon whether such Title Defect has been
cured, or Seller has failed to cure any Title Defects which Seller provided
notice that Seller would attempt to cure and Seller and Purchaser have been
unable to agree on the Title Defect Amounts for such Title Defects, then the
cure and/or Title Defect Amounts and Title Benefit Amounts in dispute shall be
exclusively and finally resolved by arbitration pursuant to this Section 3.4(h).
There shall be a single arbitrator, who shall be a title attorney with at least
ten (10) years’ experience in oil and gas titles in the State of North Dakota as
selected by mutual agreement of Purchaser and Seller within fifteen (15) days
after the end of the Cure Period (or such other time as mutually agreed). Absent
such agreement on the selection of the arbitrator, the arbitrator shall be
selected by the Houston, Texas office of the American Arbitration Association
(the “Title Arbitrator”). The Title Arbitrator shall not have worked as an
employee or outside counsel for any Party or its Affiliates during the five (5)
year period preceding the arbitration or have any financial interest in the
dispute. The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in English and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, to the extent such rules do not conflict
with the terms of this Section 3.4. Seller and Purchaser shall have thirty (30)
days from the date the Title Arbitrator is selected (the “Submission Date”) to
submit to the Title Arbitrator all documents, information and briefs supporting
their respective positions in the matters in dispute. The Title Arbitrator’s
determination shall be made within twenty (20) days after the Submission Date
and shall be final and binding upon both Parties, without right of appeal. In
making his determination, the Title Arbitrator shall be bound by the rules set
forth in this Section 3.4 and may consider such other matters as in the opinion
of the Title Arbitrator are necessary or helpful to make a proper determination.
Additionally, the Title Arbitrator may consult with and engage disinterested
third Persons to advise the arbitrator, including petroleum engineers. The Title
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Title Defects, Title Benefits, Title Defect Amounts and Title
Benefit Amounts, as applicable, submitted by any Party and may not award
damages, interest or penalties to any Party with respect to any matter. Each
Party shall bear its own legal fees and other costs of presenting its case, and
shall bear one-half of the costs and expenses of the Title Arbitrator. The Title
Arbitrator’s determination shall be reflected as adjustment to the Purchase
Price in the Final Settlement Statement, as applicable.

 

(i)                 Notwithstanding anything herein to the contrary, (x) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for any individual Title Defect for which the Title Defect
Amount does not exceed One Hundred Thousand Dollars ($100,000) (the “Individual
Defect Threshold”); and (y) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for Title Defects unless the
aggregate amount of all Title Defect Amounts for Title Defects covered by
Section 3.4(d)(i) that exceed the Individual Defect Threshold (minus the amount
of any Title Benefit Amounts), exceeds a deductible in an amount equal to three
percent (3%) of the Purchase Price (the “Title Defect Deductible”), after which
point Purchaser shall be entitled to adjustments to the Purchase Price or other
available remedies under this Article 3 with respect to all Title Defects in
excess of the Title Defect Deductible, subject to the Individual Defect
Threshold and Seller’s elections under Section 3.4(d). The provisions of this
Section 3.4(i) shall not apply to Title Defects relating to consent to
assignment and preferential rights to purchase which shall be handled or treated
under Section 3.5 and Section 7.7. The Allocated Value of any Subject Property
retained by Seller in accordance with Section 3.4(d)(ii) may not be used in
meeting the Title Defect Deductible.

 



19 

 

  

Section 3.5            Consents to Assignment and Preferential Rights to
Purchase.

 

Within five (5) business days of the date hereof, Seller shall prepare and send
(a) notices to the third Person holders last known to Seller at the address last
known to Seller (excluding Governmental Bodies, which are addressed elsewhere in
this Agreement) of any consents to assignment of any Assets requesting
applicable consents and (b) notices to the holders last known to Seller of any
applicable preferential rights to purchase any Asset at the address last known
to Seller requesting waivers of such preferential rights to purchase, in each
case that would be triggered by the purchase and sale contemplated by this
Agreement, and of which Seller has knowledge as set forth on Schedule 5.15 or,
if discovered by Purchaser prior to the Title Claim Date, within five (5)
business days of the date Purchaser provides written notice of such additional
preferential right or consent (such consents and preferential rights, “Known
Preferential Rights and Consents”). The consideration payable under this
Agreement for any particular Assets for purposes of preferential purchase right
notices shall be the Allocated Value for such Assets (proportionately reduced if
an Asset is only partially affected). Purchaser shall cooperate with Seller in
seeking to satisfy or obtain waivers of, as applicable, such Known Preferential
Rights and Consents, but shall not be required to incur any expense or
additional obligations.

 

(a)                Consents. Seller shall notify Purchaser prior to Closing of
all Known Preferential Rights and Consents that have not been waived or granted,
as applicable, or that have been exercised in the case of preferential rights to
purchase, and the Assets to which they pertain. In no event shall there be
included in the Conveyances at Closing any Asset subject to an unsatisfied
consent requirement that would be triggered by the purchase and sale of Assets
contemplated by this Agreement and provides that transfer of the Asset without
consent will result in (i) a termination or other material impairment of any
existing rights in relation to such Asset, or (ii) the payment of liquidated
damages absent the consent (such consent requirement, a “Consent Requirement”);
provided that any consent requirement that by its terms may not be unreasonably
withheld shall not be considered a Consent Requirement. In cases where the Asset
subject to a Consent Requirement is a Contract and Purchaser is assigned the
Properties to which the Contract relates, but the Contract is not transferred to
Purchaser due to the unwaived Consent Requirement, Seller shall continue after
Closing to use commercially reasonable efforts to obtain the applicable consent
so that Seller’s right, title and interest in such Contract can be transferred
to Purchaser upon the receipt of such consent. In cases where the Asset subject
to a Consent Requirement is a Property and the third Person consent to the sale
and transfer of such Property is not obtained on or prior to the Closing Date,
Purchaser may elect to treat the unsatisfied Consent Requirement as a Title
Defect by giving Seller notice thereof in accordance with Section 3.4(a), except
that such notice may be given on or prior to the Closing Date; provided,
however, the Title Defect Amount for such Property may not be used in meeting
the Title Defect Deductible, and Seller may elect to cure such unsatisfied
Consent Requirement under Section 3.4(c), in which event the provisions of
Section 3.4(c) shall apply, provided further that the affected Asset shall be
excluded from the Assets for purposes of Closing until the Consent Requirement
is waived or satisfied (unless otherwise agreed by Seller and Purchaser). In
cases where an Asset is subject to a third Person consent requirement that is
not a Consent Requirement, the Asset shall be included in the Assets at Closing
(unless excluded pursuant to the other provisions of this Agreement) and
Purchaser shall be responsible after Closing for satisfying such consent
requirement at its sole cost, risk and expense, to the extent the applicable
consent was not obtained or waived on or prior to Closing. If an unsatisfied
Consent Requirement for which a Purchase Price adjustment is made at Closing is
subsequently satisfied prior to the date of the final determination of the Final
Settlement Statement (the “Final Settlement Date”), Seller shall receive an
additional upward adjustment to the Purchase Price in the Final Settlement
Statement equal to the amount of the previous reduction in the Purchase Price on
account of the Consent Requirement and the provisions of this Section 3.5 shall
no longer apply except for the assignment made under the next sentence. Within
five (5) Business Days of the satisfaction of any Consent Requirement that was
unsatisfied at Closing, but prior to the Final Settlement Date, but was
subsequently satisfied after Closing, Seller shall assign to Purchaser using
substantially the same form as the Conveyance, to the extent previously
unassigned, each Property subject to such Consent Requirement and, to the extent
not previously included in the adjustments to the Purchase Price at Closing, the
Parties shall account to one another under Section 2.2 and Section 2.3.

 



20 

 

  

(b)               Exercised Preferential Rights to Purchase. If any preferential
right to purchase any Property that would be triggered by the purchase and sale
of Assets contemplated by this Agreement is exercised prior to Closing, such
Property transferred to the exercising third Person as a result of the exercise
of such preferential right shall be excluded from the Assets for all purposes
hereunder, and the Purchase Price shall be reduced under Section 2.2(b) by the
Allocated Value for such Property (proportionately reduced if the preferential
right affects only a portion of such Property). Seller shall retain the
consideration paid by the third Person pursuant to the exercise of such
preferential right; provided, however, the adjustment made under this Section
3.5(b) for such Property may not be used in meeting the Individual Defect
Threshold or the Title Defect Deductible. If any preferential right to purchase
any Asset is not exercised and does not expire prior to Closing, then the terms
of Section 7.7 shall apply to such right.

 

Section 3.6            Casualty or Condemnation Loss.

 

Subject to the provisions of Sections 8.1(e) and 8.2(e), if, after the date of
this Agreement but prior to the Closing Date, any portion of the Assets is
destroyed by fire or other casualty or is taken in condemnation or under right
of eminent domain (such portion of the Assets, the “Casualty Assets”), and the
loss as a result of such individual casualty or taking exceeds One Hundred
Thousand Dollars ($100,000), Seller shall elect by written notice to Purchaser
prior to Closing either (i) to cause the Casualty Assets to be repaired or
restored prior to Closing to at least its condition prior to the applicable
casualty, or replaced with equipment of similar grade and utility, or replace
any real property affected by such casualty or taking with real property of
similar nature and kind reasonably acceptable to Purchaser, all at Seller’s sole
cost (without an adjustment to the Purchase Price pursuant to Section 2.2 or
otherwise), as promptly as reasonably practicable (which repairs, restoration or
replacement may extend after the Closing Date), or (ii) unless such casualty or
taking is waived by Purchaser, to exclude the Casualty Assets from the Assets or
(iii) to include the Casualty Assets in the Assets delivered at Closing (unless
excluded pursuant to the other provisions of this Agreement) and reduce the
Purchase Price by the Allocated Values of the Casualty Assets. In each case
under (i), (ii) or (iii) of the preceding sentence, Seller shall retain all of
the aforementioned rights to insurance and other claims against third Persons
with respect to the applicable casualty or taking except to the extent the
Parties otherwise agree in writing.

 



21 

 

  

Section 3.7            Limitations on Applicability.

 

The rights of Purchaser and seller under Section 3.4 shall terminate as of the
Title Claim Date and be of no further force and effect thereafter, provided
there shall be no termination of Purchaser’s or Seller’s rights under Section
3.4 with respect to any bona fide Title Defect properly asserted in a Title
Defect Notice or bona fide Title Benefit properly asserted in a Title Benefit
Notice on or before the Title Claim Date. Except as provided in this Article 3
and for the Special Warranty in the Conveyance (subject to Section 7.9),
Purchaser, on behalf of itself and the Purchaser Indemnitees, releases, remises
and forever discharges the Seller Indemnitees from any and all Damages, suits,
legal or administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest or causes of action whatsoever, in Law or in equity, known
or unknown, which Purchaser or any Purchaser Indemnitee might now or
subsequently may have, based on, relating to or arising out of, any Title Defect
or other lien, encumbrance, covenant, obligation, or deficiency affecting title
to any Asset that was not properly asserted in a Title Defect Notice on or
before the Title Claim Date.

 

Article 4


ENVIRONMENTAL MATTERS

 

Section 4.1            Assessment.

 

From and after the date hereof and up to and including the Environmental Claim
Date (or upon the earlier termination of this Agreement) but subject to (a)
applicable Laws, (b) the limitations set forth herein and in Section 7.1, and
(c) obtaining all required consents of third Persons, including third Person
operators of any Assets, Purchaser may, at its option, cause a Phase I
environmental assessment of all or any portion of the Assets to be conducted by
a reputable environmental consulting or engineering firm approved in advance in
writing by Seller and Purchaser (the “Environmental Consultant”) or such
Environmental Consultant may conduct visual inspections, record reviews, and
interviews relating to the Properties, including their condition and their
compliance with Environmental Laws (the “Assessment”). The Assessment shall be
conducted at the sole risk, cost and expense of Purchaser, and all of
Purchaser’s and the Environmental Consultant’s activity conducted under this
Section 4.1 and Section 7.1 shall be subject to the indemnity provisions of
Section 7.6. Purchaser’s right of access shall not, without the prior written
consent of Seller, entitle Purchaser to operate equipment or conduct testing or
sampling. Seller has the right to be present during the Assessment. Purchaser
shall coordinate its Assessment with Seller to minimize any inconvenience to or
interruption of the conduct of business by Seller. Purchaser, the Environmental
Consultant, and their respective agents, employees and representatives shall
abide by Seller’s, and any third Person operator’s, safety rules, regulations
and operating policies while conducting its due diligence evaluation of the
Assets including the Assessment. Upon Seller’s request, Purchaser agrees to
promptly provide, but not later than the Environmental Claim Date, copies of all
reports, results, and other documentation and data prepared or compiled by
Purchaser, the Environmental Consultant and/or their respective agents,
employees and representatives in connection with the Assessment. Seller shall
not be deemed by its receipt of said documents or otherwise to have made any
representation or warranty, expressed, implied or statutory, as to the condition
of the Assets or the accuracy of said documents or the information contained
therein. During all periods that Purchaser, the Environmental Consultant, or any
of their respective agents, employees or representatives are on the Assets,
Purchaser shall maintain, at its sole expense and with reputable insurers, such
insurance as is reasonably sufficient to support Purchaser’s indemnity
obligations under Section 7.6. All information (including all reports, results
and documentation containing such information) acquired by Purchaser, the
Environmental Consultant, or their respective agents, employees or
representatives, in conducting the Assessment under this Section shall be
subject to the Confidentiality Agreement.

 



22 

 

  

Section 4.2            Hazardous Materials and NORM.

 

Purchaser acknowledges the following:

 

(a)                The Assets have been used for exploration, development,
production, processing and/or gathering of oil and gas and that there may be
petroleum, produced water, wastes, or other materials located on or under the
Properties or associated with the Assets.

 

(b)               Equipment and sites included in the Assets may contain
asbestos, Hazardous Materials, or NORM.

 

(c)                NORM may affix or attach itself to the inside of wells,
materials, and equipment as scale, or in other forms.

 

(d)               The wells, materials, and equipment located on the Properties
or included in the Assets may contain NORM and other wastes or Hazardous
Materials.

 

(e)                NORM containing material and other wastes or Hazardous
Materials may have come in contact with the soil.

 



23 

 

  

(f)                Special procedures may be required for the Remediation,
removal, transportation, or disposal of soil, wastes, asbestos, Hazardous
Materials, and NORM from the Assets.

 

Section 4.3            Notice of Violations of Environmental Laws.

 

Purchaser shall deliver claim notices to Seller in writing (an “Environmental
Defect Notice”), on or before the day that is seven (7) Business Days before the
Scheduled Closing Date (the “Environmental Claim Date”), of each individual
environmental matter disclosed by the Assessment that, except for the matters
set forth in Schedule 4.3 (which shall not constitute Environmental Defects) (a)
constitutes a present violation of Environmental Laws in effect as of the
Effective Time in the jurisdiction to which the affected Assets are subject, or
(b) constitutes a physical condition that requires, if known, or will require,
once sufficiently discovered, reporting to a Governmental Authority,
investigation, monitoring, removal, cleanup, Remediation, restoration or
correction under Environmental Laws, in each case of (a) and (b) that would
result in Environmental Liabilities for which the Environmental Defect Amount
exceeds the Individual Defect Threshold (either of (a) or (b), an “Environmental
Defect”) provided, however, that Purchaser agrees that it shall furnish to
Seller at least once every week, commencing on the seventh (7th) day following
the date of this Agreement until the Environmental Claim Date with an
Environmental Defect Notice for any Environmental Defects discovered during such
one week period. The Environmental Defect Notice shall provide (i) a reasonably
detailed description of the specific matter that is an alleged violation of
Environmental Laws; (ii) the Assets affected; (iii) a reasonable estimate of the
Environmental Defect Amount; and (iv) supporting documents reasonably necessary
for Seller (as well as any consultant, inspector or expert hired by Seller) to
verify the existence of the facts alleged in the Environmental Defect Notice.
The failure of an Environmental Defect Notice to contain item nos. (i) through
(iv) of the prior sentence shall render such notice ineffective. As used herein,
the “Environmental Defect Amount” means an amount equal to the cost of the
Lowest Cost Response applicable to an Environmental Defect. Notwithstanding the
foregoing, the matters set forth in Schedule 4.3 shall not constitute
Environmental Defects and there shall be no adjustment to the Purchase Price in
respect thereof.

 

Section 4.4            Remedies for Violations of Environmental Laws.

 

(a)                If Seller confirms to its reasonable satisfaction that any
individual matter described in an Environmental Defect Notice delivered pursuant
to Section 4.3 constitutes an Environmental Defect for which the Environmental
Defect Amount exceeds the Individual Defect Threshold, then subject to Seller’s
continuing right to contest an Environmental Defect or Environmental Defect
Amount under Section 4.4(b), Seller shall, at its sole election, elect one of
the following options on or prior to Closing and/or at the time specified below:

 

(i)                 reduce the Purchase Price by the Environmental Defect
Amount;

 

(ii)               retain the Assets that are subject to (or alleged to be
subject to) the Environmental Defect, in which event the Purchase Price shall be
reduced by an amount equal to the sum of the Allocated Values of such Assets
(determined without duplication);

 



24 

 

  

(iii)             perform or cause to be performed prior to the Closing, at the
sole cost and expense of Seller, such remedial operations as are contemplated by
the Lowest Cost Response to address the alleged Environmental Defect;

 

(iv)             enter into an agreement with Purchaser whereby Seller will as
soon as reasonably practicable after Closing, at the sole cost and expense of
Seller, perform or cause to be performed such operations as are contemplated by
the Lowest Cost Response to address the matter disclosed in such Environmental
Defect Notice;

 

(v)               subject to Purchaser’s prior consent, indemnify Purchaser
against all Damages resulting from the Environmental Defect pursuant to an
indemnity agreement; provided, that under no circumstances shall Seller’s
aggregate liability thereunder exceed the Allocated Value for the Asset(s) made
the subject thereof;

 

(vi)             if such Environmental Defect can be cured by paying a fine or
penalty, Seller may cure such Environmental Defect by electing to pay such fine
or penalty; or

 

(vii)           if applicable, terminate this Agreement pursuant to Article 10.

 

If Seller elects the option set forth in Section 4.4(a)(i), then Purchaser shall
be deemed to have assumed responsibility for all costs and expenses attributable
to the Remediation of the applicable Environmental Defect and all Damages with
respect thereto. If Seller makes any election other than Section 4.4(a)(ii) or
Section 4.4(a)(v) with respect to an Environmental Defect or Environmental
Defect Amount but such Environmental Defect or Environmental Defect Amount is to
be determined by the Environmental Arbitrator pursuant to Section 4.4(b), then
within five (5) Business Days after the Environmental Arbitrator has made its
determination, Seller at its option may change its election to Section
4.4(a)(ii) or Section 4.4(a)(v), and any retained Assets under Section
4.4(a)(ii) shall become Excluded Assets hereunder, and Seller shall pay to
Purchaser an amount equal to the sum of the Allocated Values of such Excluded
Assets to the extent paid by Purchaser to Seller at Closing as part of the
Purchase Price, and the Parties shall account to one another under Section 2.2
and Section 2.3 as if such retained Assets under Section 4.4(a)(ii) were
excluded at Closing. If such retained Asset was conveyed to Purchaser at
Closing, then Purchaser shall reconvey such retained Asset to Seller. If Seller
elects the option set forth in Section 4.4(a)(v), the Unadjusted Purchase Price
shall not be reduced. If Seller elects the option set forth in Section
4.4(a)(iv) and Purchaser and Seller have failed to agree by Closing on the terms
of the agreement contemplated thereby (which the Parties shall use good faith
efforts to reach), Seller shall then proceed with respect to such matter under
another applicable election. Notwithstanding any of the foregoing, if the
Environmental Defect Amount of an Asset subject to an Environmental Defect
exceeds fifty percent (50%) of the Allocated Value of such Asset, Purchaser may,
in its sole election, require Seller to retain such Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of
such Asset.

 



25 

 

  

(b)               Seller and Purchaser shall attempt to agree on all timely
alleged Environmental Defects and Environmental Defect Amounts, and the
sufficiency of any cures performed pursuant to Section 4.4(a)(iii), prior to the
Closing Date. If Seller and Purchaser are unable to agree prior to the Closing
Date, Seller’s good faith estimate of the Environmental Defect Amount for each
alleged Environmental Defect subject to an election under Section 4.4(a)(i)
shall be used to determine the Closing Payment, and the Environmental Defects,
proposed cures, and Environmental Defect Amounts in dispute shall be exclusively
and finally resolved by arbitration pursuant to this Section 4.4(b). During the
thirty (30) day period following the Closing Date, Environmental Defects and
Environmental Defect Amounts in dispute shall be submitted to an environmental
attorney with at least ten (10) years’ experience in evaluating the compliance
with Environmental Laws of oil and gas assets similarly situated to the
Properties in one or more of the jurisdictions where they are located, as
selected by mutual agreement of Purchaser and Seller or absent such agreement
during the thirty (30) day period, by the Houston, Texas office of the American
Arbitration Association (the “Environmental Arbitrator”). Likewise, if by the
end of an agreed post-Closing cure period under Section 4.4(a)(iv), Seller and
Purchaser have been unable to agree upon whether any Environmental Defects have
been cured, the cure in dispute shall be submitted to the Environmental
Arbitrator within thirty (30) days after the expiration of the agreed timeline
for the cure. The Environmental Arbitrator shall not have worked as an employee
or outside counsel for any Party or its Affiliates during the five (5) year
period preceding the arbitration or have any financial interest in the dispute.
The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in English and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, to the extent such rules do not conflict
with the terms of this Section 4.4(b). Seller and Purchaser shall have thirty
(30) days from the date the Environmental Arbitrator is selected (the
“Environmental Submission Date”) to submit to the Environmental Arbitrator all
documents, information and briefs supporting their respective positions in the
matters in dispute. The Environmental Arbitrator’s determination shall be made
within thirty (30) days after the Environmental Submission Date and shall be
final and binding upon the Parties, without right of appeal. In making his
determination, the Environmental Arbitrator shall be bound by the rules set
forth in Article 4 and may consider such other matters as in the opinion of the
Environmental Arbitrator are necessary or helpful to make a proper
determination. Additionally, the Environmental Arbitrator may consult with and
engage disinterested third Persons to advise the arbitrator, including
environmental attorneys from other states and professional environmental
consultants. The Environmental Arbitrator shall act as an expert for the limited
purpose of determining the specific disputed Environmental Defects, attempted
cures, and Environmental Defect Amounts, as applicable, submitted by any Party
and may not award damages, interest or penalties to any Party with respect to
any matter. Each Party shall bear its own legal fees and other costs of
presenting its case, and shall bear one-half of the costs and expenses of the
Environmental Arbitrator.

 



26 

 

  

(c)                Notwithstanding anything herein to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for individual Environmental Defects for which the
Environmental Defect Amount does not exceed the Individual Defect Threshold, and
(ii) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for Environmental Defects unless and until the
aggregate amount of all Environmental Defect Amounts covered by Section
4.4(a)(i) that exceed the Individual Defect Threshold, exceeds a deductible in
an amount equal to three percent (3%) of the Purchase Price (the “Environmental
Defect Deductible”), after which point Purchaser shall be entitled to
adjustments to the Purchase Price or other available remedies under this Section
4.4 with respect to Environmental Defects in excess of the Environmental Defect
Deductible, subject to the Individual Defect Threshold, Seller’s elections under
this Section 4.4, and Section 4.4(d). The Allocated Value of any Property (or
affected portion thereof) retained by Seller in accordance with Section
4.4(a)(ii) may not be used in meeting the Environmental Defect Deductible.

 

(d)               Notwithstanding anything to the contrary in this Article 4,
there shall be no adjustment to the Purchase Price under this Agreement in
excess of the Allocated Value of an Asset affected by an Environmental Defect.

 

Section 4.5            Limitations.

 

Notwithstanding anything to the contrary in this Agreement, this Article 4 and
Section 8.2(e) are intended to be the sole and exclusive remedy that Purchaser
Indemnitees shall have against Seller Indemnitees with respect to any matter or
circumstance relating to Environmental Laws, the release of materials into the
environment or protection of the environment or health. Except to the limited
extent necessary to enforce the terms of this Article 4 and Section 8.2(e),
Purchaser (on behalf of itself, each of the other Purchaser Indemnitees and
their respective insurers and successors in interest) hereby releases and
discharges any and all claims and remedies at Law or in equity, known or
unknown, whether now existing or arising in the future, contingent or otherwise,
against the Seller Indemnitees with respect to any matter or circumstance
relating to Environmental Laws, the release of materials into the environment or
protection of the environment or health EVEN IF SUCH CLAIMS OR DAMAGES ARE
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT,
EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER
LEGAL FAULT OF SELLER INDEMNITEES.

 

Article 5


REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 5.1            Disclaimers.

 

(a)                Except as and to the extent expressly set forth in Article 5
OR in the certificate of Seller to be delivered pursuant to Section 9.2(e), OR
FOR THE SPECIAL WARRANTY IN THE CONVEYANCE (subject to Section 7.9), with
respect to the Assets and the transactions contemplated hereby (i) SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AND (ii)
PURCHASER HAS NOT RELIED UPON, AND SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR, ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF ITS AFFILIATES, OR
ITS OR THEIR EMPLOYEES, AGENTS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EQUITY
OWNERS, CONSULTANTS, REPRESENTATIVES OR ADVISORS (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY
ANY EMPLOYEE, AGENT, OFFICER, DIRECTOR, MEMBER, MANAGER, EQUITY OWNER,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

 



27 

 

  

(b)               EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5
OR IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO Section 9.2(e), OR
FOR THE SPECIAL WARRANTY IN THE CONVEYANCE (subject to Section 7.9), WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS, AND
PURCHASER ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED UPON, ANY
REPRESENTATION OR WARRANTY, STATUTORY, EXPRESS OR IMPLIED, AS TO (i) TITLE TO
ANY OF THE ASSETS, (ii) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE
MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS, (iii) THE
QUANTITY, QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE
ASSETS, (iv) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (v) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE
ASSETS, (vi) ANY ESTIMATES OF OPERATING COSTS AND CAPITAL REQUIREMENTS FOR ANY
WELL, OPERATION, OR PROJECT, (vii) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (viii) THE CONTENT,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY THIRD PARTIES, (ix) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT, TRADEMARK, TRADE DRESS, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY INFRINGEMENT, OR (x) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR
THEIR EMPLOYEES, AGENTS, OFFICERS, DIRECTORS, MEMBERS, MANAGERS, EQUITY OWNERS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, STATUTORY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE
DEEMED TO BE OBTAINING THE ASSETS, INCLUDING THE EQUIPMENT, IN THEIR PRESENT
STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS
AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER
DEEMS APPROPRIATE.

 



28 

 

  

(c)                Any representation “to the knowledge of Seller” or “to
Seller’s knowledge” is limited to matters within the actual knowledge of the
persons set forth on Exhibit C. “Actual knowledge” for purposes of this
Agreement means information actually personally known.

 

(d)               Inclusion of a matter on a Schedule to a representation or
warranty which addresses matters having a Material Adverse Effect shall not be
deemed an indication that such matter does, or may, have a Material Adverse
Effect. Matters may be disclosed on a Schedule to this Agreement for purposes of
information only. Matters disclosed in each Schedule shall qualify the
representation and warranty in which such Schedule is referenced and any other
representation and warranty to which the matters disclosed reasonably relate.
The fact that any item of information is disclosed in a Schedule to this
Agreement shall not constitute an admission by such Party that such item is
material, that such item has had or would have a Material Adverse Effect or a
material adverse effect, as applicable, or that the disclosure of such be
construed to mean that such information is required to be disclosed by this
Agreement.

 

(e)                Subject to the foregoing provisions of this Section 5.1, and
the other terms and conditions of this Agreement, Seller represents and warrants
to Purchaser, as of the date hereof, the matters set out in Sections 5.2 through
5.18.

 

Section 5.2            Existence and Qualification.

 

Seller is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware and is duly qualified to
do business as a foreign limited liability company where the Assets are located
to the extent required by Law, except where the failure to so qualify would not
have a Material Adverse Effect.

 

Section 5.3            Power.

 

Seller has the requisite power to enter into and perform this Agreement and each
other agreement, instrument or document to be executed by Seller in connection
with the transactions contemplated hereby and to consummate the transactions
contemplated hereby and thereby.

 

Section 5.4            Authorization and Enforceability.

 

The execution, delivery and performance of this Agreement and each other
agreement, instrument or document to be executed by Seller in connection with
the transactions contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of Seller. This Agreement has been duly executed
and delivered by Seller (and all documents required hereunder to be executed and
delivered by Seller at Closing will be duly executed and delivered by Seller)
and this Agreement constitutes, and at the Closing such documents will
constitute, the valid and binding obligations of Seller, enforceable in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at Law).

 



29 

 

  

Section 5.5            No Conflicts.

 

The execution, delivery and performance of this Agreement by Seller, and the
transactions contemplated by this Agreement, will not (a) violate any provision
of the Charter Documents of Seller, (b) result in a material default (with due
notice or lapse of time or both) or the creation of any lien or encumbrance, or
give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of any promissory note, bond, mortgage,
indenture, loan or similar financing instrument to which Seller is a party and
which affects the Assets, (c) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest or (d) violate any Laws applicable
to Seller or any of the Assets (except for rights to consent by, required
notices to, and filings with or other actions by Governmental Bodies where the
same are not required prior to the assignment of oil and gas interests), except
any matters described in clauses (b), (c) or (d) above which would not have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.6            Liability for Brokers’ Fees.

 

Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or any of its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.

 

Section 5.7            Litigation.

 

Except as disclosed on Schedule 5.7, (i) there are no pending Proceedings
against Seller for which Seller has received written notice before any
Governmental Body or arbitrator to which any Seller Operated Assets are subject,
and no Proceeding relating to the Seller Operated Assets has been threatened in
writing against Seller or the Seller Operated Assets, in respect of which there
is a reasonable possibility of a determination adverse to Seller and which, if
determined adversely, would be or would reasonably be expected to be material to
the Assets and (ii) to Seller’s knowledge, there are no Proceedings pending
against the Assets.

 

Section 5.8            Taxes and Assessments.

 

With respect to all Property Taxes affecting the ownership or operation of the
Assets, Seller warrants and represents (a) all reports, returns, statements
(including estimated reports, returns or statements), and other similar filings
(the “Tax Returns”) affecting the ownership or operation of the Assets required
to be filed on or before the Effective Time by Seller have been or will be
timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed; and (b) such Tax Returns are
true and correct in all material respects, and all Property Taxes related to the
ownership or operation of the Assets by Seller (whether or not reported on such
Tax Returns) have been paid.



30 

 

  

With respect to all Property Taxes affecting the ownership or operation of the
Assets, except as set forth on Schedule 5.8, Seller further warrants and
represents (a) there are not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Property Tax; (b) there are no Proceedings pending against the
Assets or Seller by any taxing authority for which Seller has received written
notice; (c) there are no Property Tax liens on any of the Assets except for
liens for Property Taxes not yet due; and (d) none of the Assets are subject to
any tax partnership as defined in Section 761 of the Code.

 

Section 5.9            Outstanding Capital Commitments.

 

As of the date of this Agreement, there is no individual outstanding authority
for expenditure for any incomplete operation which is binding on the Assets, the
value of which Seller reasonably anticipates exceeds Seventy-five Thousand
Dollars ($75,000) chargeable to Seller’s interests participating in the
operation covered by such authority for expenditure after the Effective Time,
other than those shown on Schedule 5.9 hereto.

 

Section 5.10        Compliance with Laws.

 

Except as disclosed on Schedule 5.10 and except for any Permitted Encumbrances,
to the knowledge of Seller, the Seller Operated Assets are, and the operation of
the Seller Operated Assets has been and currently is, in substantial compliance
with the provisions and requirements of all Laws (excluding Environmental Laws,
which are addressed in Article 4 and Section 5.21) of all Governmental Bodies
having jurisdiction with respect to the Assets, or the ownership, operation,
development, maintenance, or use of any thereof.

 

Section 5.11        Contracts.

 

(a)                Seller is not and, to Seller’s knowledge, no other party is,
in material default under any material Contract except as disclosed on Schedule
5.11(a).

 

(b)               Schedule 5.11(b) sets forth all of the following Contracts
included in the Assets or to which any of the Assets will be bound as of the
Closing: (i) any agreement with any Affiliate of Seller; (ii) any agreement or
contract for the sale, exchange, or other disposition of Hydrocarbons produced
from or attributable to Seller’s interest in the Assets that is not cancelable
without penalty or other material payment on not more than sixty (60) days prior
written notice; (iii) any agreement of or binding upon Seller to sell, lease,
farmout, or otherwise dispose of any interest in any of the Properties after the
Effective Time, other than (x) conventional rights of reassignment arising in
connection with Seller’s surrender or release of any of the Properties and (y)
preferential rights to purchase, which are addressed in Section 5.15; and (iv)
joint operating agreements, area of mutual interest agreements and farmout and
farmin agreements, participation agreements, joint venture and exploration or
development program agreements, or agreements containing any drilling or
development commitment or obligation, participation right, reversionary
interest, convertible interest, payout, option to earn, or obligation to assign,
in each case relating to the Properties or by which the Properties are bound (v)
any contracts or agreements burdening the Properties which could reasonably be
expected to obligate Purchaser to expend, or entitle Purchaser to receive, in
excess of one hundred thousand Dollars ($100,000) in any calendar year.

 



31 

 

  

Section 5.12        Payments for Production.

 

Except for any Suspended Proceeds, all rentals, royalties, overriding royalty
interests, Hydrocarbon production payments, and other payments due and payable
by Seller to other interest owners under or with respect to the Leases and the
Hydrocarbons produced therefrom or attributable thereto, have been timely and
properly paid. Except as set forth on Schedule 5.12 and for obligations of
Seller with respect to Imbalances, Seller is not obligated under any contract or
agreement containing a take-or-pay, advance payment, prepayment, or similar
provision.

 

Section 5.13        Imbalances.

 

Schedule 5.13 sets forth all of Seller’s pipeline and production Imbalances and
associated material penalties as of the Effective Time arising with respect to
the Seller Operated Assets.

 

Section 5.14        Governmental Authorizations.

 

Except as disclosed on Schedule 5.14, to the knowledge of Seller, Seller has
obtained and is maintaining all federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges, bonds, letters of credit, guarantees
and other surety arrangements and applications therefor (the “Governmental
Authorizations”) that are presently necessary or required for the operation of
the Seller Operated Assets as currently operated (excluding those required under
Environmental Laws, which are addressed in Article 4). To Seller’s knowledge,
all Governmental Authorizations are set forth on Schedule 5.14.

 

Section 5.15        Consents and Preferential Purchase Rights.

 

To Seller’s knowledge, none of the Leases, Units or Wells, or any portion
thereof, is subject to any (a) preferential rights to purchase, (b) Consent
Requirements, or (c) other third Person consents to assignment, in each case
that would be triggered by the purchase and sale of Assets contemplated by this
Agreement, except for (x) consents and approvals by Governmental Bodies of
assignments that are customarily obtained after Closing, (y) preferential
rights, consents and restrictions contained in easements, rights-of-way,
equipment leases or similar instruments, and (z) preferential rights, consents
and restrictions as are set forth on Schedule 5.15.

 

Section 5.16        Condemnation.

 

There is no pending or to Seller’s knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation, eminent domain or similar proceedings or the threat thereof.

 



32 

 

  

Section 5.17        Bankruptcy.

 

There are no bankruptcy, reorganization or receivership Proceedings pending,
being contemplated by or, to Seller’s knowledge, threatened against Seller.

 

Section 5.18        Leases.

 

Except as set forth on Schedule 5.18, with respect to Leases, to Seller’s
knowledge:

 

(a)                subject to any Permitted Encumbrances, during Seller’s period
of ownership through the date hereof (and to Seller’s knowledge, as to all prior
periods), the Leases have been maintained according to their terms, in
compliance with all material agreements to which the Leases are subject; and

 

(b)               the Leases are in full force and effect and neither Seller,
nor to Seller’s knowledge, any other party to any Lease is in material breach or
default with respect to any of its material obligations thereunder.

 

Section 5.19        Well Status; Plugging and Abandonment. Except as set forth
on Schedule 5.19, since the Effective Time, Seller has not abandoned, and, as of
the date hereof, there are no on-going abandonment operations in the field
relating to, any Wells associated with the Leases. Except as provided in
Schedule 5.19, there are no Wells associated with the Leases (a) with respect to
which Seller has received a governmental order requiring that such Well be
plugged and abandoned that has not been plugged and abandoned; or (b) that have
been plugged and abandoned by Seller that have not been plugged in accordance
with applicable requirements of each Governmental Body having jurisdiction over
such Well.

 

Section 5.20        Non-Consent Operations; Payout Status. Except as set forth
on Schedule 5.20, no operations are being conducted with respect to the Wells as
to which Seller has elected to be a nonconsenting party under the terms of the
applicable operating agreement and with respect to which Seller has not yet
recovered its full participation. Schedule 5.20 sets forth the status of any
“payout” balance as prepared by the Seller as of the date set forth on such
Schedule, for any Well.

 

Section 5.21        Environmental Matters. To Seller’s knowledge, except as set
forth on Schedule 5.21:

 

(a)                Seller has not received any written notice of violation from
any Governmental Body that alleges that Seller is in violation of any applicable
Environmental Law in connection with the operations in and on the Properties,
which alleged violation remains uncured or unresolved;

 

(b)               there has been no material release, spill, discharge or leak
of Hazardous Materials under or from any of the Wells that, if known to a
Governmental Body, would constitute a violation of Environmental Laws; and

 



33 

 

  

(c)                with respect to any Property, Seller has not entered into nor
is a party to any agreement with, consent, order, decree or judgment of any
Governmental Body that requires any Remediation under applicable Environmental
Laws.

 

Notwithstanding the foregoing, if Purchaser identifies any breach by Seller of
this Section 5.21, Purchaser’s sole remedy shall be to assert such breach as an
Environmental Defect in accordance with the terms of Article 4 and, if
applicable, Section 8.2(e). In no event shall Seller be liable to Purchaser for
breach of this Section 5.21 other than pursuant to the terms of Article 4 and,
if applicable, Section 8.2(e).

 

Article 6


REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller the following:

 

Section 6.1            Existence and Qualification.

 

Purchaser is a corporation organized, validly existing and in good standing
under the Laws of the state of Colorado; and Purchaser is duly qualified to do
business as a foreign corporation in every jurisdiction in which it is required
to qualify in order to conduct its business except where the failure to so
qualify would not have a material adverse effect on Purchaser or its properties;
and Purchaser is or will be duly qualified to do business as a foreign
corporation in the respective jurisdictions where the Assets are located.

 

Section 6.2            Power.

 

Purchaser has the requisite power to enter into and perform this Agreement and
each other agreement, instrument or document to be executed by Purchaser in
connection with the transactions contemplated hereby and to consummate the
transactions contemplated hereby and thereby.

 

Section 6.3            Authorization and Enforceability.

 

The execution, delivery and performance of this Agreement and each other
agreement, instrument or document to be executed by Purchaser in connection with
the transactions contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser (and all documents required hereunder to be executed
and delivered by Purchaser at Closing will be duly executed and delivered by
Purchaser) and this Agreement constitutes, and at the Closing such documents
will constitute, the valid and binding obligations of Purchaser, enforceable in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy or other similar Laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at Law).



34 

 

  

Section 6.4            No Conflicts.

 

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (a) violate any provision
of the Charter Documents of Purchaser, (b) result in a material default (with
due notice or lapse of time or both) or the creation of any lien or encumbrance,
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any promissory note, bond, mortgage,
indenture, loan or similar financing instrument to which Purchaser is a party or
which affects Purchaser’s assets, (c) violate any judgment, order, ruling, or
regulation applicable to Purchaser as a party in interest or (d) violate any
Laws applicable to Purchaser or any of its assets, except any matters described
in clauses (b), (c) or (d) above which would not be reasonably likely to impede
its ability to consummate the transactions contemplated by this Agreement or by
any document to be delivered pursuant hereto.

 

Section 6.5            Liability for Brokers’ Fees.

 

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or any of its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with this Agreement or any agreement
or transaction contemplated hereby.

 

Section 6.6            Litigation.

 

As of the date of the execution of this Agreement, there are no pending
Proceedings, or to Purchaser’s knowledge, threatened in writing before (or that
would be before) any Governmental Body or arbitrator against Purchaser or any
Affiliate of Purchaser which may impair Purchaser’s ability to perform its
obligations under this Agreement if such Proceedings are determined adversely.

 

Section 6.7            Financing.

 

Prior to the Closing Date, Purchaser will have sufficient cash, available lines
of credit or other sources of immediately available funds (in United States
dollars) to enable it to pay the Closing Payment to Seller at the Closing and to
pay any supplemental payment required under Section 9.4(b).

 

Section 6.8            Independent Investigation.

 

Purchaser is (or its advisors are) experienced and knowledgeable in the oil and
gas business and aware of the risks of that business. Purchaser acknowledges and
affirms that (a) in making the decision to enter into this Agreement, it has
completed and relied solely upon its own independent investigation,
verification, analysis and evaluation of the Assets, (b) by Closing, it will
have made all such reviews and inspections of the Assets as it has deemed
necessary or appropriate in making the decision to enter into this Agreement and
consummate the transactions contemplated hereby and (c) except for the express
representations, warranties, covenants and remedies provided in this Agreement,
Purchaser is acquiring the Assets on an as-is, where-is basis with all faults,
and has not relied upon any other representations, warranties, covenants or
statements of Seller in entering into this Agreement.

 



35 

 

  

Section 6.9            Bankruptcy.

 

There are no bankruptcy, reorganization or receivership Proceedings pending
against, being contemplated by, or, to Purchaser’s knowledge, threatened against
Purchaser.

 

Section 6.10        Qualification.

 

Purchaser shall be, at Closing, and hereafter shall continue to be, qualified
under applicable Laws to own and assume operatorship of federal and state oil,
gas and mineral leases in all jurisdictions where the Assets to be transferred
to it (or operated by it) are located to the extent such leases are included in
the Assets, and the consummation of the transactions contemplated in this
Agreement will not cause Purchaser to be disqualified as such an owner or
operator. As of the Closing, Purchaser currently has, and will continue to
maintain, lease bonds, area-wide bonds or any other surety bonds or Asset Bonds
to the extent required by, and in accordance with, all applicable Laws and
regulations governing the ownership and operation of the Assets.

 

Section 6.11        Consents.

 

Except for consents and approvals addressed by the other provisions of this
Agreement that are triggered by the purchase and sale of the Assets, there are
no consents, approvals or restrictions on assignment applicable to Purchaser
that Purchaser is obligated to obtain or furnish in order to consummate the
purchase and sale of Assets contemplated by this Agreement and perform and
observe the covenants and obligations of Purchaser hereunder.

 

Section 6.12        Investment Intent. Purchaser is acquiring the Assets for its
own account, for investment, and not with the intent to make, or to offer or
resell in connection with, a distribution in violation of the Securities Act of
1933, as amended (and the rules and regulations promulgated thereunder) or a
distribution in violation of any other applicable securities Laws.

 

Article 7


COVENANTS OF THE PARTIES

 

Section 7.1            Access.

 

Between the date of execution of this Agreement and continuing until the Closing
Date, in addition to Purchaser’s right of access under Section 4.1, Seller will
give Purchaser and its representatives access to Seller’s offices and the
Records in Seller’s possession or control, including the right to copy the
Records at Purchaser’s expense, for the sole purpose of conducting an
investigation of the Assets, but only to the extent that Seller may do so
without violating any applicable Law or obligations to any third Person and to
the extent that Seller has authority to grant such access without breaching any
legal or contractual restriction binding on Seller or its Affiliates. Such
access by Purchaser and its representatives shall be subject to applicable
limitations in Section 4.1 and shall be limited to Seller’s normal business
hours (from 9 A.M. to 5 P.M. local time) on Business Days, and after hours
requested by Purchaser that can be reasonably accommodated by Seller, and
Purchaser’s and its representatives’ investigation shall be conducted in a
manner that minimizes interference with the operation of the Assets. All
information obtained by and access granted to Purchaser, the Environmental
Consultant and their respective agents, employees and representatives under this
Section 7.1 shall be subject to the terms of Section 7.6 and the terms of the
Confidentiality Agreement.

 



36 

 

  

Section 7.2            Government Reviews.

 

Each Party shall in a timely manner (a) make all required filings, if any, with
and prepare applications to and conduct negotiations with, each Governmental
Body as to which such filings, applications or negotiations are necessary or
appropriate for such Party to consummate the transactions contemplated hereby,
and (b) provide such information as the other Party may reasonably request to
make such filings, prepare such applications and conduct such negotiations. Each
Party shall cooperate with and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations. Purchaser
shall bear the cost of all filing or application fees payable to any
Governmental Body with respect to the transactions contemplated by this
Agreement.

 

Section 7.3            Notification of Breaches.

 

Until the Closing,

 

(a)                Purchaser shall notify Seller promptly after Purchaser
obtains actual knowledge that any representation or warranty of Seller contained
in this Agreement is untrue in any material respect or will be untrue in any
material respect as of the Closing Date or that any covenant or agreement to be
performed or observed by Seller prior to or on the Closing Date has not been so
performed or observed in any material respect.

 

(b)               Seller shall notify Purchaser promptly after Seller obtains
actual knowledge that any representation or warranty of Purchaser contained in
this Agreement is untrue in any material respect or will be untrue in any
material respect as of the Closing Date or that any covenant or agreement to be
performed or observed by Purchaser prior to or on the Closing Date has not been
so performed or observed in any material respect.

 

If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date (other than on a specified date) shall not have been so performed or
observed in any material respect, but if such breach of representation,
warranty, covenant or agreement shall (if curable) be cured by the Closing (or,
if the Closing does not occur, by the date set forth in Section 10.1), then such
breach shall be considered not to have occurred for all purposes of this
Agreement. The term “actual knowledge” as set forth in this Section 7.3 shall
mean, with respect to the Purchaser, the individuals set forth on Schedule 7.3
who are aware of or have actual knowledge of a breach.

 

Section 7.4            Operatorship.

 

Seller makes no representation and does not warrant or guarantee that Purchaser
will succeed in being appointed successor operator for any Assets. Purchaser
shall promptly, following Closing (or by Closing for those items subject to
Section 12.6), file all appropriate or required forms, applications, permit
transfers, declarations, guarantees, Asset Bonds or other financial support with
federal and state agencies relative to its assumption of operatorship. For all
Seller Operated Assets, at Closing or as soon as reasonably practicable
thereafter, Seller shall execute and deliver to Purchaser, and Purchaser shall
promptly file, all governmental forms required to transfer record operatorship
of such Seller Operated Assets to Purchaser. With respect to those Wells as to
which Seller owns a sufficient share of the Working Interest to control the
selection of the successor operator, Seller shall deliver to Purchaser a written
notification designating Purchaser as the successor operator of such Wells,
effective as of the Closing Date. With respect to those Wells as to which Seller
does not own a sufficient share of the Working Interest to control the selection
of the successor operator, Seller will cast its vote, in favor of the
designation of Purchaser as successor operator of such Wells, effective as of
the Closing Date.

 



37 

 

  

Section 7.5            Operation of Business.

 

Seller will continue to operate the Seller Operated Assets in the ordinary
course of business consistent with recent past practices of Seller. Except (i)
as expressly contemplated by the other provisions of this Agreement, (ii) for
expenditures or operations set forth on Schedule 5.9, (iii) for the renewal of
expiring insurance coverage in the ordinary course of business, (iv) the
amendment, extension or modification of credit, hedge, financing, security or
similar agreements that are to be released from the Assets at Closing, (v) for
conducting or granting consent to operations that are necessary to prevent
forfeiture of any Asset, and (vi) as otherwise consented to in writing by
Purchaser, which consent shall not be unreasonably withheld or delayed, until
the Closing, Seller:

 

(a)                will not commit to any single field operation, or series of
related field operations, reasonably anticipated by Seller to require future
capital expenditures by the owner of the Assets in excess of One Hundred
Thousand Dollars ($100,000) (net to Seller’s interest) or make any capital
expenditures for any single field operation or series of related field
operations related to the Assets in excess of One Hundred Thousand Dollars
($100,000) (net to Seller’s interest);

 

(b)               will not terminate, materially amend, execute or extend any
material agreements affecting the Assets;

 

(c)                will maintain its current insurance coverage on the Assets,
if any, presently furnished by unaffiliated third Persons in the amounts and of
the types presently in force;

 

(d)               will use commercially reasonable efforts to maintain in full
force and effect all Leases;

 

(e)                will maintain all material existing Governmental
Authorizations necessary for Seller’s ownership or operation of the Assets as
currently owned and operated;

 

(f)                will not transfer, farmout, sell, hypothecate, encumber or
otherwise dispose of any material Assets except for sales and dispositions of
Hydrocarbon production and surplus, damaged or obsolete Equipment made in the
ordinary course of business consistent with recent past practices;

 



38 

 

  

(g)               will not make any non-consent elections with respect to the
operations affecting the Assets;

 

(h)               will not settle or compromise any claim or proceeding, or
waive or extend any period of limitations attributable to any of the Assets; and

 

(i)                 will not commit to do any act prohibited by the foregoing
clauses (a)-(h).

 

Notwithstanding anything contained in this Agreement to the contrary, all
proceeds received by Seller prior to Closing from the sale of surplus and
inventoried Equipment shall be the property of Seller, and there shall be no
adjustment to the Purchase Price for the same. Purchaser’s approval of any
action restricted by this Section 7.5 shall be considered granted within five
(5) business days (unless a shorter time is reasonably required by the
circumstances and such shorter time is specified in Seller’s written notice) of
Seller’s notice to Purchaser requesting such consent unless Purchaser notifies
Seller to the contrary during that period. Notwithstanding the foregoing, in the
event of an emergency or a serious risk to life, property, or the environment,
Seller may take or consent to such action as a prudent operator, or non-operator
as the case may be, would take and without obtaining Purchaser’s prior consent;
provided Seller shall notify Purchaser of such action promptly thereafter.
However, except for emergency action that must be taken in the face of serious
risk to life, property, or the environment, Seller has no obligation to
undertake any actions with respect to the Assets that are not required in the
course of the normal operation of the Assets consistent with recent past
practices.

 

Purchaser acknowledges that Seller may own fractional undivided interest in
certain of the Assets and Purchaser agrees that the acts or omissions of the
other working interest owners, partners or any operator who is not affiliated
with Seller shall not constitute a violation of the provisions of this Section
7.5 nor shall any action required by a vote of working interest owners or
partners constitute such a violation so long as Seller has voted its interest in
a manner consistent with the provisions of this Section 7.5.

 

Section 7.6            Indemnity Regarding Access.

 

Purchaser, on behalf of itself and the Purchaser Indemnitees and the
Environmental Consultant, hereby releases and agrees to indemnify, defend and
hold harmless all Seller Indemnitees and the other owners of interests in the
leases and wells described on Exhibit A or Exhibit A-1 from and against any and
all Damages, including claims, liabilities, losses, costs and expenses
attributable to personal injuries, death, or property damage, arising out of or
relating to any and all access by the Purchaser Indemnitees or the Environmental
Consultant to Seller’s offices, the Assets or the Records (or other related
information), or any related activities of the Purchaser Indemnitees prior to
Closing, EVEN IF CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE,
JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED
PARTY EXCLUDING, HOWEVER, ANY CLAIMS, LIABILITIES, LOSSES, COSTS OR EXPENSES
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY.

 



39 

 

  

Section 7.7            Other Preferential Rights.

 

Should a third Person fail to exercise its preferential right to purchase as to
any portion of the Assets prior to Closing and the time for exercise or waiver
has not yet expired, such Assets shall be excluded from the Assets transferred
at Closing and the Purchase Price shall be reduced by the Allocated Value of
such excluded Assets or portions thereof. Promptly after the of the time for
exercise or waiver of such preferential rights without exercise, Seller shall
sell to Purchaser, and Purchaser shall purchase from Seller, all such Assets or
portions thereof not being sold to the third Person for a purchase price equal
to the Allocated Value of such Assets or portions thereof, and the Parties shall
thereafter account to each other under Section 2.2 and Section 2.3.

 

Section 7.8            Tax Matters.

 

(a)                Subject to the provisions of Section 12.3, Seller shall be
responsible for all Property Taxes that are attributable to any period of time
at or prior to Effective Time. Purchaser shall be responsible for all Property
Taxes that are attributable to any period of time after the Effective Time. For
purposes of this Section 7.8(a), ad valorem and real property Taxes assessed for
a particular time period shall be deemed “attributable” to such time period,
even if such assessment is valued based upon production or other data for prior
Tax periods. Regardless of which Party is responsible, Seller shall handle
payment to the appropriate Governmental Body of all Property Taxes affecting the
ownership or operation of the Assets which are required to be paid prior to
Closing (and shall file all Tax Returns with respect to such Property Taxes),
and Purchaser shall handle payment to the appropriate Governmental Body of all
Property Taxes affecting the ownership or operation of the Assets which are
required to be paid after Closing (and shall file all Tax Returns with respect
to such Taxes). Notwithstanding the foregoing, this Section 7.8(a) shall not
apply to income, franchise, corporate, business and occupation, business license
and similar Taxes, and Tax Returns therefor, which shall be borne, paid and
filed by the Party responsible for such Taxes under applicable Law. If requested
by Purchaser, Seller will assist Purchaser with preparation of all Property Tax
Returns due on or before thirty (30) days after Closing (including any
extensions requested). Seller shall deliver to Purchaser within thirty (30) days
of filing copies of all Tax Returns filed by Seller after the Closing Date
affecting the Assets and any supporting documentation provided by Seller to
Governmental Bodies.

 

(b)               If Seller or Purchaser (or an Affiliate of Seller or
Purchaser) receives a refund of any Taxes (whether by payment, credit offset or
otherwise, with any interest thereon) covered by Section 7.8(a) that are paid by
and required to be borne by the other Party, the Party that received (or whose
Affiliate that received) such refund shall promptly (but no later than thirty
(30) days after receipt) remit payment to such other Party of an amount equal to
the refund amount, including all relevant documentation. Each Party shall
cooperate with the other and its Affiliates in order to take all reasonably
necessary steps to claim any refund to which it is entitled. Purchaser agrees to
notify Seller within ten (10) days following the discovery of a right to claim
any refund to which Seller is entitled and upon receipt of any such refund.
Except to the extent required by applicable Laws, Purchaser shall not and shall
not permit its Affiliates to amend any Tax Returns with respect to Taxes for
which Seller is liable under this Section 7.8 or for which Seller may be liable
to indemnify Purchaser under Section 11.2.

 



40 

 

  

(c)                Control of any legal or administrative Proceedings concerning
any Property Taxes affecting the Assets shall belong to the Party responsible
for such Property Taxes under this Section 7.8.

 

(d)               Either Party has the right to utilize all or part of the
Assets as part of a tax deferred exchange pursuant to Section 1031 of the Code
and applicable state and local tax laws. In connection with an exchange, and
notwithstanding the terms of Section 12.11, all or part of a Party’s rights
under this Agreement may be assigned, without the need for the other Party’s
consent, to an intermediary, escrow agent, trustee, or other exchange
accommodation party, provided that such assignment shall not relieve such
assigning Party of its obligations to the other Party hereunder. The Parties
shall cooperate in affecting such an exchange, including, without limitation,
the execution of escrow instructions and other instruments, provided that: (a)
the acquisition and exchange of any exchange property shall not impose upon the
non-requesting Party any additional financial obligation other than as set out
in this Agreement; (b) the non-requesting Party shall have no obligation to
become a holder of record title to any exchange property; (c) the requesting
Party shall indemnify and hold the non-requesting Party harmless from any and
all Costs which the non-requesting Party incurs or to which the non-requesting
Party may be exposed as a result of the non-requesting Party’s participation in
the contemplated exchange, including reasonable attorneys’ fees and costs of
defense; (d) the Closing shall not be delayed or effected by reason of such
exchange nor shall the consummation or accomplishment of such exchange be a
condition precedent or condition subsequent to the requesting Party’s
obligations under this Agreement; (e) the non-requesting Party shall not, by
this Agreement or acquiescence to such exchange, have its rights under this
Agreement affected or diminished in any manner; and (f) the non-requesting Party
shall not, by this Agreement or acquiescence to such exchange, be responsible
for compliance with or deemed to have warranted to the requesting Party that
such exchange in fact complies with Section 1031 of the Code or any state or
local tax Law. If any exchange contemplated by the requesting Party should fail
to occur, for whatever reason, the sale of the Assets shall nonetheless be
consummated as provided herein.

 

Section 7.9            Special Warranty of Title.

 

The Conveyance shall contain a covenant of Seller to warrant Defensible Title to
the Subject Properties after Closing from and against the lawful claims of third
Persons arising by, through or under Seller, but not otherwise (the “Special
Warranty”); provided, however, that Seller’s aggregate liability to Purchaser in
respect of such covenant for any Subject Property shall not exceed the Allocated
Value of such Subject Property. Without limiting the foregoing, Purchaser shall
not be entitled to claim a breach of the Special Warranty for any Title Defect
claimed in a Title Defect Notice.

 



41 

 

  

Section 7.10        Suspended Proceeds.

 

Seller shall transfer and remit to Purchaser, in the form of an adjustment to
the Purchase Price pursuant to Section 2.2(k), all monies representing the value
or proceeds of production removed or sold from the Properties and held by Seller
at the time of the Closing for accounts from which payment has been suspended,
such monies, net of applicable rights of set off or recoupment, being
hereinafter called “Suspended Proceeds”. Schedule 7.10 sets forth (i) the
Suspended Proceeds as of the date set forth on Schedule 7.10, and (ii) a
description from Seller’s existing records of the source of such funds and the
reason they are being held in suspense. Purchaser shall be solely responsible
for the proper distribution of such Suspended Proceeds to the Person or Persons
which or who are entitled to receive payment of the same.

 

Section 7.11        Further Assurances.

 

After Closing, Seller and Purchaser each agree to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other Party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.

 

Section 7.12        Certain Operational Matters After Closing.

 

(a)                With respect to any Well set forth on Schedule 7.12 (the
“Bakken Holding Wells”), Purchaser shall notify Seller, its successors and
assigns as soon as reasonably practicable, and in any event at least 120 days
prior to the date on which (i) Purchaser intends to cease production from, or to
abandon (temporarily or permanently) any such Bakken Holding Well, of
Purchaser’s intent, and (ii) Purchaser anticipates such Bakken Holding Well
shall cease to produce in quantities sufficient to perpetuate the Leases being
maintained by such production. In addition, Purchaser shall notify Seller at
least 120 days prior to the expiration of any Lease (or other lease or mineral
interest or right) maintained by any Bakken Holding Well (or of any lease owned
by Purchaser, its successors and assigns after the date hereof maintained by
such Bakken Holding Well that covers all or part of the same Lands) as to any of
the Lands or depths covered thereby (the “Bakken Holding Lands”), whether
Purchaser shall not elect to take any action required to perpetuate such Lease
(or other lease or mineral right or interest) as to such Lands or depths. At the
request of Seller, its successors and assigns, Purchaser shall assign to Seller
within ten days of Seller’s request, all right title and interests of Purchaser
in and to such Bakken Holding Wells with respect to which Purchaser intends to
cease production and to such Lease (or other mineral interest or right) insofar
as it covers the Lands or depths as to which it would expire, without additional
consideration. If at any time, Purchaser, or its successors and assigns,
acquires any oil and gas lease or other mineral interest or right (including top
leases, amendments, or replacement oil and gas leases) covering any of the
Bakken Holding Lands, Purchaser shall promptly notify Seller of same, and if
requested by Seller within 180 days after the date of such notice, shall assign
to Seller, all of Purchaser’s right, title and interest in and to such oil and
gas lease or other mineral interest or right insofar and only insofar as the
same covers the depths that are included in the Excluded Assets.

 



42 

 

  

(b)               Subject to the Joint Surface Use Agreement, Seller hereby
grants Purchaser, its successors and assigns, a license to utilize the surface
rights of Seller in any governmental section on which a producing Well is
located for the purpose of conducting its oil and gas exploration, development
and production operations within any of the Properties; provided, however, that
any such operations do not unreasonably interfere with the operations of Seller
and, Purchaser, its successors and assigns shall to the extent allowed to
utilize such surface rights share proportionately in the reasonable cost of the
maintenance and repair of such surface rights.

 

(c)                Subject to the Joint Surface Use Agreement, Purchaser and its
successors and assigns hereby grant Seller, its successors and assigns, a
license to utilize the surface rights of Purchaser at depths above the depths in
which Seller owns rights in any governmental section on which a producing Well
is located for the purpose of conducting its oil and gas exploration,
development and production operations within any of the Properties; provided,
however, that any such operations do not unreasonably interfere with the
operations of Purchaser, and provided, further, such rights do not include
rights to any wellbores of Purchaser;

 

(d)               Subject to the Joint Surface Use Agreement, each Party grants
to the other Party, its successors and assigns the right to shoot seismic and
telluric survey data across its interests in the Assets without restriction.

 

(e)                If Purchaser has a title opinion or other title report
prepared for any of the Leases or Lands, including the Reserved Lands, Purchaser
shall provide a copy of the resulting title opinion or title report to Seller,
its successors and assigns, at no cost or expense to Seller.

 



43 

 

  

(f)                For a period of three (3) years from and after the Closing
Date (the “Dedication Period”), Purchaser, its successors and assigns, shall not
drill and shall not authorize any third Person(s) other than OMS, to drill any
salt water disposal wells on any of the Lands, without the prior written consent
of Seller. During the Dedication Period, Purchaser agrees that OMS and its
assigns shall be authorized and shall be the only entity authorized to drill
salt water disposal wells on the Lands. During the Dedication Period, salt water
or other produced waters, or water used in operations of Purchaser, or its
successors and assigns on the Lands (“Purchaser Water”) may only be disposed on
the Lands through wells owned by OMS, pursuant to an agreement with OMS to
dispose of such Purchaser Water on terms acceptable to OMS and consistent with
the provisions of this Section 7.12(f). Notwithstanding anything to the contrary
in this Agreement, neither Seller, OMS nor any of their respective Affiliates
shall have any obligation to expand, upgrade, fix, including any obligation to
lay new gathering lines or other lines or build any infrastructure, or otherwise
expend capital to accommodate any Purchaser Water. During the Dedication Period,
if Seller, OMS or their respective Affiliates are unable to accommodate any
Purchaser Water, Purchaser may dispose of Purchaser Water through a third party
other than Seller, OMS or their respective Affiliates; provided that the amount
of Purchaser Water disposed through such third party shall be limited only to
the amounts of Purchaser Water that Seller, OMS or their respective Affiliates
are unable to accommodate through their systems; provided, further, if Seller,
OMS or their respective Affiliates are able to accommodate Purchaser Water, then
Purchaser shall terminate such third party arrangements and dispose its
Purchaser Water through Seller, OMS or their respective Affiliates, subject to
the terms set forth in this Section 7.12(f). As consideration for the covenants
and agreements set forth herein and the other transactions contemplated by this
Agreement, during the Dedication Period, OMS and Purchaser hereby agree to the
following reduced disposal fees: (i) the disposal fee for any volumes of
Purchaser Water produced from the Wells that are producing as of the Effective
Time and are set forth on Schedule 7.12(f)(i) and the other Wells set forth on
Schedule 7.12(f)(i) (collectively, the “Group A Wells”) shall be $3.03 per
barrel of Purchaser Water and (ii) the disposal fee for any Purchaser Water
produced from the wells set forth on Schedule 7.12(f)(ii) or produced from any
new Hydrocarbon wells drilled on the Lands and operated by Purchaser and
connected to the Foreman Butte System (collectively, the “Group B Wells”) shall
be $1.50 per barrel of Purchaser Water (the “Excess Water Disposal Fee”) (until
it is increased in accordance with clause (x) and (y) immediately below). With
respect to the Group B Wells only, the Excess Water Disposal Fee shall be
increased as follows: (x) on the date that the Trailing Average Price of Oil as
calculated by OMS is equal to or greater than $60.00 per barrel of oil but less
than $70.00 per barrel of oil, the Excess Water Disposal Fee for the volumes of
Purchaser Water produced from the Group B Wells shall be increased to an amount
equal to $2.25 per barrel of Purchaser Water and the Excess Water Disposal Fee
shall be $2.25 thereafter until increased in accordance with clause (y), and (y)
on the date that the Trailing Average Price of Oil as calculated by OMS is equal
to or greater than $70.00 per barrel of oil, the Excess Water Disposal Fee for
the volumes of Purchaser Water produced from the Group B Wells shall be
increased to an amount equal to $3.00 per barrel of Purchaser Water and the
Excess Water Disposal Fee shall be $3.00 thereafter, in each case during the
Dedication Period. With respect to the Group B Wells, in no event shall the
Excess Water Disposal Fee be reduced or otherwise decreased if it has been
increased in accordance with the terms of the immediately preceding sentence.
Purchaser hereby agrees to execute and deliver to OMS a recordable instrument
setting forth the terms set forth in this Section 7.12(f). For the avoidance of
doubt, the foregoing disposal fees shall apply to any of Purchaser’s successors
and assigns during the Dedication Period. Upon expiration of the Dedication
Period, the terms of this Section 7.12(f) shall expire and no longer apply
unless Purchaser and OMS otherwise agree.

 

(g)               Subject to the Joint Surface Use Agreement, Purchaser and
Seller acknowledge and agree that the Surface Rights are Excluded Assets and
will not be assigned to Purchaser and that Seller, its Affiliates and their
respective successors and assigns, shall retain all rights to use and access the
Surface Rights and the surface of the Lands under the terms of the Leases to be
conveyed to Purchaser hereunder.

 

(h)               The provisions of this Section 7.12 shall be covenants running
with the land binding on the Parties and their respective successors and
assigns.

 

Section 7.13        Non-Competition.

 

(a)                Purchaser shall not, and shall ensure that the respective
members of the Purchaser’s Group do not (each, a “Restricted Person”), directly
or indirectly, (i) acquire in any capacity during the period from and after
Closing and ending on the second anniversary of the Closing Date (“Non-Compete
Period”), any interest in any Restricted Opportunity, whether alone or as a
partner, joint venturer, equity interest holder of or lender to, or a director,
officer, employee, agent or other representative of, any Person acquiring such
interest and (ii) solicit, raid, entice or induce, any employee (or person who
was an employee within the previous three months) of Seller and/or any of its
Affiliates to (x) terminate his or her employment by, or contractual
relationship with, Seller and/or its Affiliates, (ii) refrain from extending or
renewing the same (upon the same or new terms), (iii) refrain from rendering
services to or for the Seller and/or its Affiliates, (iv) become employed by or
enter into contractual relations with any Person other than Seller and/or its
Affiliates, or (v) enter into a relationship with a competitor of Seller and/or
its Affiliates.

 



44 

 

  

(b)               As used herein “Restricted Opportunity” means any opportunity
to own, acquire, finance, lease, farm-in, explore, develop, produce, gather or
market or any combination of the foregoing, any Hydrocarbon Interests insofar
and only insofar as any such Hydrocarbon Interests cover the area set forth on
Schedule 7.13(b) as to the Bakken Pool (the “Restricted Area”) and “Purchaser’s
Group” means Purchaser, its Affiliates, its successors and assigns and each of
their respective members, directors, officers, employees, agents, managers,
partners and other representatives and their successors and assigns.

 

(c)                In the event a Restricted Person acquires or commits to
acquire (whether directly or indirectly) an interest in a Restricted Opportunity
in breach of this Section 7.13, within five (5) business days of such
acquisition or commitment, such Restricted Person shall deliver to Seller all
documentation in such Restricted Person’s possession regarding the Restricted
Opportunity. Seller shall have thirty (30) days following receipt of such notice
to notify such Restricted Person of Seller’s desire to acquire all or any party
of any such Restricted Opportunity by paying such Restricted Person for such
Restricted Person’s cost to acquire such Restricted Opportunity or part thereof.
If Seller elected to acquire such Restricted Opportunity, such Restricted Person
shall deliver a valid recordable assignment in the form of the Assignment
executed by such Restricted Person to Seller of all of such Restricted Person’s
right, title and interest in and to the acquired interest in the applicable
Restricted Opportunity, which assignment shall contain a special warranty from
and against claims arising by, through or under such Restricted Person, but not
otherwise, in exchange for the consideration to be paid to such Restricted
Person. Notwithstanding the foregoing, any assignment made by a Restricted
Person hereunder shall not limit any other remedies available to Seller at Law
or in equity as a result of the breach of this Section 7.13.

 

(d)               The Parties agree that the limitations contained in this
Section 7.13 with respect to time, geographical area and scope of activity are
reasonable. However, if any court shall determine that the time, geographical
area or scope of activity of any restriction contained in this Section 7.13 is
unenforceable, it is the intention of the Parties that such restrictive covenant
set forth herein shall not thereby be terminated but shall be deemed amended to
the extent required to render it valid and enforceable.

 



45 

 

  

(e)                Notwithstanding any provision of this Section 7.13 to the
contrary, this Section 7.13 shall not apply to, limit or restrict in any way,
any direct or indirect investment made by any member of the Purchaser’s Group
(A) in any debt or equity securities of any person (including without limitation
any options, warrants or derivatives relating thereto) listed on a national
securities exchange or actively trading in the public over-the-counter market or
otherwise offered to the public in compliance with federal or state securities
laws to the extent such investment constitutes a passive investment (B) in any
non-convertible debt (including without limitation any options, warrants or
derivatives relating thereto) of any person listed on a national securities
exchange, actively traded in the public over-the-counter market or (C) the
acquisition of any Restricted Opportunity by gift, descent or devise; provided,
that such Restricted Opportunity was not acquired by the grantor in violation of
this Section 7.13.

 

(f)                Without prejudice to the rights and remedies otherwise
available to the Seller hereunder, Purchaser agrees that money damages would not
be an adequate remedy for breach of this Section 7.13 by any member of
Purchaser’s Group and that Seller will be entitled to equitable relief by way of
injunction if any member of Purchaser’s Group breaches or threatens to breach
any provision of this Section 7.13. Purchaser further agrees to waive any
requirement for the posting of a bond in connection with any such equitable
relief.

 

Article 8


CONDITIONS TO CLOSING

 

Section 8.1            Conditions of Seller to Closing.

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:

 

(a)                Representations. The representations and warranties of
Purchaser set forth in Article 6 shall be true and correct in all respects as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for such breaches, if any, as would not have a material adverse
effect on Purchaser (provided that to the extent such representation or warranty
is qualified by its terms by materiality, material, material adverse effect, or
similar qualification, such qualification in its terms shall be inapplicable for
purposes of this Section 8.1(a) and the material adverse effect qualification
contained in this Section 8.1(a) shall apply in lieu thereof);

 

(b)               Performance. Purchaser shall have performed and observed, in
all material respects, all covenants and agreements to be performed or observed
by it under this Agreement prior to or on the Closing Date;

 



46 

 

  

(c)                Pending Litigation. No Proceeding by a third Person
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body or have resulted in an injunction,
order or award that grants such relief;

 

(d)               Deliveries. Purchaser shall have delivered to Seller duly
executed counterparts of the Conveyances and the other documents and
certificates to be delivered by Purchaser under Section 9.3;

 

(e)                Title Defects and Environmental Defects. The aggregate amount
of (i) the sum of all Title Defect Amounts for actual Title Defects covered by
Section 3.4(d)(i) and Section 3.4(d)(ii), less the sum of all Title Benefit
Amounts for actual Title Benefits, as determined under Article 3, (ii) the sum
of all Environmental Defect Amounts for actual Environmental Defects covered by
Section 4.4(a)(i), (iii) the sum of the Allocated Values of any Assets excluded
from the transaction at Closing due to an unobtained Consent Requirement covered
by Section 3.5(a), and (iv) the sum of the Allocated Values of any Assets
excluded from the transaction at Closing due to exercised preferential rights
covered by Section 3.5(b) or Section 7.7, shall not exceed an amount equal to
fifteen percent (15%) of the Purchase Price; and

 

(f)                Payment. Purchaser shall be ready, willing and able to pay
the Closing Payment.

 

(g)               Governmental Consents. All material consents and approvals of
any Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except for consents and
approvals of assignments by Governmental Bodies that are customarily obtained
after Closing (including customary post-closing consents), shall have been
granted, or the necessary waiting period shall have expired, or early
termination of the waiting period shall have been granted.

 

Section 8.2            Conditions of Purchaser to Closing.

 

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:

 

(a)                Representations. The representations and warranties of Seller
set forth in Article 5 shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (other than representations and warranties that refer to a specified date,
which need only be true and correct on and as of such specified date), except
for such breaches, if any, as would not have a Material Adverse Effect (provided
that to the extent such representation or warranty is qualified by its terms by
material, materiality or Material Adverse Effect or similar qualification, such
qualification in its terms shall be inapplicable for purposes of this Section
8.2(a) and the Material Adverse Effect qualification contained in this Section
8.2(a) shall apply in lieu thereof);

 



47 

 

  

(b)               Performance. Seller shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on the Closing Date;

 

(c)                Pending Litigation. No Proceeding by a third Person
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body or have resulted in an injunction,
order or award that grants such relief (except with respect to the Casualty
Assets subject to Section 3.6);

 

(d)               Deliveries. Seller shall be ready, willing and able to deliver
to Purchaser duly executed counterparts of the Conveyances and the other
documents and certificates to be delivered by Seller under Section 9.2; and

 

(e)                Title Defects and Environmental Defects. The aggregate amount
of (i) the sum of all Title Defect Amounts for actual Title Defects covered by
Section 3.4(d)(i) and Section 3.4(d)(ii), less the sum of all Title Benefit
Amounts for actual Title Benefits, as determined under Article 3, (ii) the sum
of all Environmental Defect Amounts for actual Environmental Defects covered by
Section 4.4(a)(i), (iii) the sum of the Allocated Values of any Assets excluded
from the transaction at Closing due to an unobtained Consent Requirement covered
by Section 3.5(a), and (iv) the sum of the Allocated Values of any Assets
excluded from the transaction at Closing due to exercised preferential rights
covered by Section 3.5(b) or Section 7.7, shall not exceed an amount equal to
fifteen percent (15%) of the Purchase Price.

 

(f)                Governmental Consents. All material consents and approvals of
any Governmental Body required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except for consents and
approvals of assignments by Governmental Bodies that are customarily obtained
after Closing (including customary post-closing consents), shall have been
granted, or the necessary waiting period shall have expired, or early
termination of the waiting period shall have been granted.

 

(g)               Financing Condition. The lender under Purchaser’s existing
secured credit facility shall have advanced sufficient funds to Purchaser to
enable Purchaser to pay the Closing Payment to Seller at the Closing.

 

Article 9


CLOSING

 

Section 9.1            Time and Place of Closing.

 

(a)                Consummation of the purchase and sale transaction as
contemplated by this Agreement (the “Closing”), shall, unless otherwise agreed
to in writing by Purchaser and Seller, take place at the offices of DLA Piper
LLP (US) at 1000 Louisiana St., Suite 2800, Houston, Texas 77002, at 9:00 A.M.
local time, on (i) February 1, 2016 (the “Scheduled Closing Date”) or (ii) if
all conditions in Article 8 to be satisfied prior to Closing have not yet been
satisfied or waived, as soon as thereafter as such conditions have been
satisfied or waived, subject to the rights of the Parties under Article 10.

 



48 

 

  

(b)               The date on which the Closing occurs is herein referred to as
the “Closing Date.”

 

Section 9.2            Obligations of Seller at Closing.

 

At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, among other things,
the following:

 

(a)                the Conveyance, in sufficient duplicate originals to allow
recording in all appropriate jurisdictions and offices, duly executed by Seller;

 

(b)               the conveyance of the OMS Assets and in form substantially
similar to the form set forth on Exhibit D attached hereto (the “OMS
Conveyance”) in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by Seller;

 

(c)                to the extent applicable, assignments, on appropriate forms,
of state and of federal leases comprising portions of the Assets, duly executed
by Seller;

 

(d)               letters-in-lieu of division or transfer orders covering the
Assets that are prepared and provided by Purchaser and reasonably satisfactory
to Seller to reflect the transactions contemplated hereby, duly executed by
Seller;

 

(e)                a certificate duly executed by an authorized officer of
Seller, dated as of Closing, certifying on behalf of Seller in his capacity as
officer that (i) the representations and warranties of Seller set forth in
Article 5 are true and correct as of the date of this Agreement and as of the
Closing Date, in each case as though made on and as of such date (other than
representations and warranties that refer to a specified date, which are true
and correct on and as of such specified date), except for such breaches, if any
as would not have a Material Adverse Effect (provided that to the extent such
representation or warranty is qualified by its terms by material, materiality or
Material Adverse Effect or similar qualification, such qualification in its
terms shall be inapplicable for purposes of this certification and the Material
Adverse Effect qualification contained in this certification shall apply in lieu
thereof), and (ii) Seller has performed and observed, in all material respects,
all covenants and agreements to be performed or observed by it under this
Agreement prior to or on the Closing Date;

 

(f)                releases and terminations of any mortgages, deeds of trust,
assignments of production, financing statements, fixture filings and other
recorded encumbrances burdening the Assets;

 

(g)               the transition services agreement in form substantially
similar to the form set forth on Exhibit E attached hereto (the “Transition
Services Agreement”), duly executed by Seller;

 



49 

 

  

(h)               a joint surface use agreement in form reasonably acceptable to
Seller and Purchaser which shall include the terms set forth on Exhibit F
attached hereto (the “Joint Surface Use Agreement”), duly executed by Seller;
and

 

(i)                 an executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that Seller is not a foreign Person within the
meaning of the Code.

 

Section 9.3            Obligations of Purchaser at Closing.

 

At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, among other things,
the following:

 

(a)                a wire transfer of the Closing Payment in same-day funds;

 

(b)               the Conveyance, duly executed by Purchaser;

 

(c)                the OMS Conveyance, duly executed by Purchaser;

 

(d)               copies of all Asset Bonds required to be obtained by Purchaser
under Section 12.6 or other written evidence that Purchaser is not required
under Section 12.6 to obtain such items;

 

(e)                letters-in-lieu of division or transfer orders covering the
Assets that are prepared and provided by Purchaser and reasonably satisfactory
to Seller to reflect the transactions contemplated hereby, duly executed by
Purchaser;

 

(f)                a certificate by an authorized officer of Purchaser, dated as
of Closing, certifying on behalf of Purchaser in his capacity as officer that
(i) the representations and warranties of Purchaser set forth in Article 6 are
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties that refer to a specified date, which are true and correct on and as
of such specified date), except for such breaches, if any, as would not have a
material adverse effect on Purchaser (provided that to the extent such
representation or warranty is qualified by its terms by material, materiality,
material adverse effect or similar qualification, such qualification in its
terms shall be inapplicable for purposes of this certification and the material
adverse effect qualification contained in this certification shall apply in lieu
thereof), and (ii) Purchaser has performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

 

(g)               the Transition Services Agreement, duly executed by Purchaser;
and

 

(h)               the Joint Surface Use Agreement, duly executed by Purchaser.

 

Section 9.4            Closing Payment and Post-Closing Purchase Price
Adjustments.

 

(a)                Not later than three (3) business days prior to the Closing
Date, Seller shall prepare and deliver to Purchaser, based upon the best
information available to Seller, a preliminary settlement statement estimating
the Adjusted Purchase Price after giving effect to all Purchase Price
adjustments set forth in Section 2.2 and the Deposit. If Purchaser notifies
Seller on or before Closing that it disputes Seller’s estimate of the Adjusted
Purchase Price as set forth in the preliminary settlement statement, the Parties
shall work together in good faith to resolve such dispute prior to Closing. If
the Parties are unable to resolve any such dispute prior to Closing, the
Adjusted Purchase Price paid at Closing shall be the Seller’s estimated amounts.
The Adjusted Purchase Price as determined in accordance with this Section 9.4(a)
shall constitute the dollar amount to be paid by Purchaser to Seller at the
Closing (the “Closing Payment”).

 



50 

 

  

(b)               As soon as reasonably practicable after the Closing but not
later than one hundred twenty (120) days following the Closing Date, Seller
shall prepare and deliver to Purchaser a final settlement statement (the “Final
Settlement Statement”) setting forth the final calculation of the Adjusted
Purchase Price and showing the calculation of each adjustment, based, to the
extent possible on actual credits, charges, receipts and other items before and
after the Effective Time and taking into account all adjustments provided for in
this Agreement. Seller shall at Purchaser’s request supply reasonable
documentation available to support any credit, charge, receipt or other item. As
soon as reasonably practicable but not later than the 30th day following receipt
of Seller’s proposed Final Settlement Statement, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes be made
to the Final Settlement Statement. Purchaser may not later contest or submit to
the Independent Expert any amounts or adjustments that were not contested in
Purchaser’s written report, which amounts or adjustments Purchaser will be
deemed to have accepted. If Purchaser does not timely deliver such written
report within such 30-day period, Purchaser shall be deemed to accept the Final
Settlement Statement as submitted by Seller. The Parties shall attempt in good
faith to agree with respect to the changes proposed by Purchaser, if any, no
later than fifteen (15) days after receipt by Seller of Purchaser’s comments on
the proposed Final Settlement Statement. In the event that the Parties cannot
agree on the Final Settlement Statement within such period, the specific
disputed items will be automatically referred to an independent expert of the
Parties’ choosing with at least ten (10) years of oil and gas accounting
experience for arbitration (the “Independent Expert”). If the Parties are unable
to agree upon an Independent Expert, then such Independent Expert shall be
selected by any Federal District Court or State District Court Judge in Houston,
Texas. The burden of proof in the determination of the Adjusted Purchase Price
shall be upon Purchaser. The Independent Expert shall conduct the arbitration
proceedings in Houston, Texas in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent such rules do not
conflict with the terms of this Section. The Independent Expert’s determination
shall be made within thirty (30) days after submission of the matters in dispute
and shall be final and binding on both Parties, without right of appeal;
provided that disputes relating to any Title Defects or Environmental Defects
(including adjustments or remedies to be provided on account thereof) shall be
resolved in accordance with Section 3.4(h) and Section 4.4(b). In determining
the proper amount of any adjustment to the Purchase Price, the Independent
Expert shall not increase the Purchase Price more than the increase proposed by
Seller nor decrease the Purchase Price more than the decrease proposed by
Purchaser, as applicable. The Independent Expert shall act as an expert for the
limited purpose of determining the specific disputed matters submitted by any
Party and may not award damages or penalties to any Party with respect to any
matter. Each Party shall each bear its own legal fees and other costs of
presenting its case, and shall bear one-half of the costs and expenses of the
Independent Expert. Within ten (10) days after the date on which the Parties
agree (or are deemed to agree) on the Final Settlement Statement or the
Independent Expert finally determines the disputed matters, as applicable, (i)
Purchaser shall pay to Seller the amount by which the Adjusted Purchase Price
exceeds the Closing Payment or (ii) Seller shall pay to Purchaser the amount by
which the Closing Payment exceeds the Adjusted Purchase Price, as applicable.
Any post-Closing payment pursuant to this Section 9.4 shall bear interest from
the Closing Date to the date of payment at the Agreed Interest Rate.

 



51 

 

  

(c)                All payments made or to be made hereunder to Seller shall be
in cash by electronic transfer of immediately available funds to the account of
Seller pursuant to the wiring instructions reflected in Schedule 9.4(c) or as
separately provided in writing. All payments made or to be made hereunder to
Purchaser shall be in cash by electronic transfer of immediately available funds
to a bank and account specified by Purchaser in writing to Seller.

 

Article 10


TERMINATION

 

Section 10.1        Termination.

 

Subject to Section 10.2, this Agreement may be terminated: (a) at any time prior
to Closing by the mutual prior written consent of Seller and Purchaser; (b) by
Seller or Purchaser if Closing has not occurred on or before February 15, 2016
(the “Termination Date”); (c) by Purchaser if any condition set forth in Section
8.2 has not been satisfied or waived by Purchaser at Closing or (d) by Seller if
any condition set forth in Section 8.1 has not been satisfied or waived by
Seller at Closing; provided, however, that termination under clauses (b), (c) or
(d) shall not be effective until the Party electing to terminate has delivered
written notice to the other Party of its election to so terminate.
Notwithstanding the foregoing, if a Party’s failure to perform or observe any of
its covenants or obligations under this Agreement, or the inaccuracy of any of
its representations, has been the cause of, or shall have resulted in, the
failure of Closing to occur on or prior to the Termination Date because the
conditions to the other Party’s obligation to perform at Closing in Article 8
have not been satisfied, the defaulting Party shall not be entitled to exercise
any right of termination under this Section 10.1.

 

Section 10.2        Effect of Termination.

 

If this Agreement is validly terminated pursuant to Section 10.1, except as set
forth in this Section 10.2 or Section 10.3, this Agreement shall become void and
of no further force or effect (except for the Confidentiality Agreement, the
provisions of Sections 5.6, 6.5, 7.6, 10.2, 11.6, 12.2, 12.4, 12.7, 12.8, 12.9,
12.11, 12.12, 12.14, 12.15, 12.16, 12.17, and 12.18, and all disclaimers herein,
all of which shall survive such termination and continue in full force and
effect in accordance with their respective terms) and the transactions
contemplated hereby shall be abandoned without any further action or liability
to any Party or its respective Indemnitees, and following such termination,
Seller shall be free immediately to enjoy all rights of ownership of the Assets
and to sell, transfer, encumber or otherwise dispose of the Assets to any Person
without any restriction under this Agreement.

 



52 

 

  

Section 10.3        Distribution of Deposit Upon Termination; Specific
Performance.

 

(a)                If this Agreement is terminated by Seller pursuant to Section
10.1(b) or Section 10.1(d), Seller has performed or is ready, willing and able
to perform all of its agreements and covenants contained herein in all material
respects which are to be performed or observed at Closing, and Purchaser has
failed to perform or observe any of its agreements or covenants contained herein
which are to be performed or observed at Closing, then Seller shall retain the
Deposit as liquidated damages as Seller's sole and exclusive remedy for any
breach or failure to perform by Purchaser under this Agreement, except for the
indemnities provided in Section 7.6, and all other rights and remedies arising
under this Agreement (except for the provisions that survive pursuant to Section
10.2, which shall remain in full force and effect) are hereby expressly waived
by Seller. Seller and Purchaser agree upon the Deposit as liquidated damages due
to the difficulty and inconvenience of measuring actual damages and the
uncertainty thereof, and Seller and Purchaser agree that such amount would be a
reasonable estimate of Seller’s loss in the event of any such breach or failure
to perform by Purchaser. Upon such termination, Seller shall be free immediately
to enjoy all rights of ownership of the Assets and to sell, transfer, encumber
or otherwise dispose of the Assets to any Person without any restriction under
this Agreement. For the avoidance of doubt, if this Agreement is terminated
because of a failure of the condition set forth in Section 8.2(g), Seller shall
retain the Deposit as liquidated damages in accordance with this Section
10.3(a).

 

(b)               Intentionally deleted.

 

(c)                If this Agreement is terminated by Purchaser pursuant to
Section 10.1(b) (subject to the last sentence of Section 10.3(a)) or Section
10.1(c), Purchaser has performed or is ready, willing and able to perform all of
its agreements and covenants contained herein in all material respects which are
to be performed or observed at Closing, and Seller has failed to perform or
observe any of its agreements or covenants contained herein which are to be
performed or observed at Closing, then at Purchaser’s option, Seller shall
return the Deposit to Purchaser and Purchaser shall be entitled to seek money
damages from Seller available at Law for Seller’s applicable breach of this
Agreement subject to Section 12.18, as Purchaser’s sole and exclusive remedy for
any breach or failure to perform by Seller under this Agreement, and all other
rights and remedies arising under this Agreement (except for the provisions that
survive pursuant to Section 10.2, which shall remain in full force and effect)
are hereby expressly waived by Purchaser, and Seller shall be free immediately
to enjoy all rights of ownership of the Assets and to sell, transfer, encumber
or otherwise dispose of the Assets to any Person without any restriction under
this Agreement.

 



53 

 

  

(d)               In lieu of termination of this Agreement, Purchaser shall be
entitled to specific performance of this Agreement, it being specifically agreed
that monetary damages will not be sufficient to compensate Purchaser if
Purchaser determines the same in its sole discretion. To seek specific
performance and as a condition thereto, Purchaser must deliver notice in writing
to Seller of Purchaser’s election to seek specific performance under this
Section 10.3(d) within thirty (30) days counted from and after the Termination
Date. If Purchaser elects to seek specific performance of this Agreement
pursuant to this Section 10.3(d), the Deposit shall be held by Seller, until a
non-appealable final judgment or award on Purchaser’s claim for specific
performance is rendered, at which time the Deposit shall be distributed as
provided in the judgment or award resolving the specific performance claim or
shall be applied as provided in Section 2.4 of this Agreement. Seller hereby
agrees not to raise any objections to the availability of the equitable remedy
of specific performance to specifically enforce the terms and provisions of this
Agreement or to enforce compliance with, the covenants and agreements of Seller
under this Agreement. Purchaser shall not be required to provide any bond or
other security in connection with seeking an injunction or injunctions to
enforce specifically the terms and provisions of this Agreement. The Parties
hereto further agree that (x) by seeking the remedies provided for in this
paragraph, including by the institution of a court proceeding, Purchaser shall
not in any respect waive its right to seek any other form of relief that may be
available to it under this Agreement (including those set forth in Section 10.2
and Section 10.3(c)) in the event that the remedies provided for in this
paragraph are not available or otherwise are not granted, and (y) nothing set
forth in this paragraph shall require Purchaser to institute any Proceeding for
(or limit Purchaser’s right to institute a Proceeding for) specific performance
prior or as a condition to exercising any termination right under this Article
10, nor shall the commencement of any Proceeding pursuant to this paragraph
restrict or limit Purchaser’s right to terminate this Agreement in accordance
with this Article 10.

 

(e)                If this Agreement terminates for reasons other than those set
forth in Section 10.3(a) or Section 10.3(c), Seller shall deliver the Deposit to
Purchaser, free of any claims by Seller to the Deposit, and the terms of Section
10.2 shall apply.

 

(f)                Notwithstanding anything to the contrary in this Agreement,
Purchaser shall not be entitled to receive interest on the Deposit, whether the
Deposit is applied against the Purchase Price or returned to Purchaser pursuant
to this Section 10.3.

 

Article 11


POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS

 

Section 11.1        Receipts.

 

(a)                Except as otherwise provided in this Agreement, any
production from or attributable to the Assets (and all products and proceeds
attributable thereto) and any other income, proceeds, receipts and credits
attributable to the Assets which are not reflected in the adjustments to the
Purchase Price following the Final Settlement Date shall be treated as follows:
(i) all production from or attributable to the Assets (and all products and
proceeds attributable thereto) and all other income, proceeds, receipts and
credits earned with respect to the Assets to which Purchaser is entitled under
Section 1.4 shall be the sole property and entitlement of Purchaser, and, to the
extent received by Seller, Seller shall fully disclose, account for and remit
the same to Purchaser within ten (10) days of Seller’s receipt of the same, and
(ii) all production from or attributable to the Assets (and all products and
proceeds attributable thereto) and all other income, proceeds, receipts and
credits earned with respect to the Assets to which Seller is entitled under
Section 1.4 shall be the sole property and entitlement of Seller and, to the
extent received by Purchaser, Purchaser shall fully disclose, account for and
remit the same to Seller within ten (10) days of Purchaser’s receipt of the
same.

 



54 

 

  

(b)               Notwithstanding any other provisions of this Agreement to the
contrary, Seller shall be entitled to retain (and Purchaser shall not be
entitled to any decrease to the Purchase Price in respect of) all overhead
charges it has collected, billed or which shall be billed later, relating to the
Seller Operated Assets and relating to the period from the Effective Time to the
date Seller relinquishes operatorship of the applicable Seller Operated Assets,
even if after the date of Closing.

 

Section 11.2        Assumption and Indemnification.

 

(a)                Without limiting Purchaser’s rights to indemnity under this
Article 11 and subject to the Purchase Price adjustments set forth in Section
2.2(i), on and effective as of the Closing Date, Purchaser hereby assumes and
hereby agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all of the obligations and liabilities of Seller,
known or unknown, with respect to the Assets, regardless of whether such
obligations or liabilities arose prior to, on or after the Effective Time,
including but not limited to (i) obligations to furnish makeup gas according to
the terms of applicable gas sales, gathering or transportation contracts, (ii)
gas balancing obligations and other obligations arising from Imbalances, (iii)
obligations to pay Property Costs and other costs and expenses attributable to
the ownership or operation of the Assets, and to accommodate joint interest
audits of same, (iv) obligations to pay working interests, royalties, and
overriding royalties, and to pay the Suspended Proceeds and other interests to
be held in suspense, (v) obligations to plug, remove, dispose or abandon and
reclamation of wells, equipment, facilities, platforms and pipelines, and to
dismantle structures, and to restore and/or Remediate the Assets in accordance
with applicable agreements, Leases or Laws (including Environmental Laws), (vi)
clean up or dispose of any Asset contaminated by NORM, (vii) any claims
regarding the general method, manner or practice of calculating or making
royalty payments (or payments for overriding royalties or similar burdens on
production) with respect to the Properties, (viii) all obligations, covenants
and agreements under the Mescalero Agreement, (ix) the obligations set forth on
Schedule 11.2(a) relating to the plugging and abandonment of the Jackson #1-29
well and (x) continuing obligations, if any, under any Contracts or other
agreements pursuant to which Seller or its Affiliates purchased or acquired
Assets prior to the Closing (all of said obligations and liabilities, subject to
the exclusions below, herein being referred to as the “Assumed Seller
Obligations”), it being understood that Purchaser shall similarly bear all risk
of loss associated with the Assets (including changes in condition, depletion
and depreciation); provided, however, that the Assumed Seller Obligations do not
include and Purchaser does not assume any obligations or liabilities of Seller
relating solely to the Excluded Assets, and, other than the Excluded Assets, to
the extent, and only during the applicable survival period, that they are Seller
Indemnity Obligations.

 



55 

 

  

(b)               Except for Damages for which Seller is required to indemnify
Purchaser Indemnitees under Section 11.2(c) at the time an applicable Claim
Notice is provided to Seller, from and after Closing, Purchaser shall indemnify,
defend and hold harmless Seller Indemnitees from and against all Damages
incurred or suffered by Seller Indemnitees caused by, arising out of or
resulting from:

 

(i)                 the Assumed Seller Obligations;

 

(ii)               the ownership, use or operation of the Assets at and after
the Effective Time;

 

(iii)             Purchaser’s breach of any of Purchaser’s covenants or
agreements herein that survive the Closing;

 

(iv)             any breach of any representation or warranty made by Purchaser
contained in Article 6 of this Agreement or in the certificate delivered by
Purchaser at Closing pursuant to Section 9.3(f); or

 

(v)               subject to Seller’s election under Section 4.4(a)(iii),
Section 4.4(a)(iv), and Section 4.4(a)(v), any claims or actions asserted by
Persons (including Governmental Bodies) with respect to (A) any condition
affecting any Asset that violates or requires Remediation, notice or other
corrective action under Environmental Law, (B) any operations conducted on such
Asset that violate any Environmental Law or (C) any Remediation, notice or other
corrective action required for an Asset under any Environmental Law regardless
of whether known or unknown, or whether attributable to periods of time before,
on or after the Effective Time.

 

EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER
INDEMNITEES OR ANY INDEMNIFIED PARTY.

 

(c)                From and after Closing, Seller shall indemnify, defend and
hold harmless Purchaser Indemnitees against and from all Damages incurred or
suffered by Purchaser Indemnitees to the extent caused by, arising out of or
resulting from (the “Seller Indemnity Obligations”):

 

(i)                 liabilities and obligations of Seller in respect of Taxes to
the extent attributable to periods prior to the Effective Time;

 



56 

 

  

(ii)               the death or physical injury to any Person to the extent
attributable to periods prior to the Effective Time;

 

(iii)             except for any Suspended Proceeds, the obligation to pay
royalties, overriding royalties and other payments, to other interest owners or
with respect to the Leases and the Hydrocarbons produced therefrom, in each
case, attributable to the period of Seller’s ownership of the Assets prior to
the Effective Time;

 

(iv)             the disposal or transportation of Hazardous Substances during
the period of Seller’s ownership of the Assets until the Effective Time
generated by or used in connection with the ownership or operation of the Assets
to a location not on the Properties;

 

(v)               any breach asserted during the applicable survival period of
any of Seller’s covenants or agreements herein that survive the Closing;

 

(vi)             any breach asserted during the applicable survival period of
any representation or warranty made by Seller contained in Article 5 (except for
claims for breach of the representation and warranty set forth in Section 5.21)
of this Agreement or in the certificate delivered by Seller at Closing pursuant
to Section 9.2(e); or

 

(vii)           the Excluded Assets.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, except for the rights of the Parties under Article 10, Section 7.6
and the Special Warranty in the Conveyance (subject to Section 7.9), this
Section 11.2 contains the Parties’ exclusive remedy against each other with
respect to breaches of this Agreement, including breaches of the representations
and warranties contained in Articles 5 (except for breaches of the
representation and warranty set forth in Section 5.21) and 6, the covenants and
agreements that survive the Closing pursuant to the terms of this Agreement and
the affirmations of such representations, warranties, covenants and agreements
contained in the certificates delivered by the Parties at Closing pursuant to
Sections 9.2(e) or 9.3(f), as applicable, Seller’s ownership, use or operation
of the Assets, the Assumed Seller Obligations, or the condition, quality, status
or nature of the Assets, it being acknowledged that the Parties shall not be
entitled to a rescission of this Agreement or to any further indemnification or
other rights or claims of any nature whatsoever in respect thereof, all of which
the Parties hereby waive. Except for the remedies contained in this Section 11.2
and for the rights of the Parties under Article 10, Section 7.6 and the Special
Warranty in the Conveyance (subject to Section 7.9), Purchaser (on behalf of
itself, each of the other Purchaser Indemnitees and their respective insurers
and successors in interest) releases, remises and forever discharges the Seller
Indemnitees from any and all Damages whatsoever, in Law or in equity, known or
unknown, which such Persons might now or subsequently may have, based on,
relating to or arising out of this Agreement, Seller’s ownership, use or
operation of the Assets, the Assumed Seller Obligations, or the condition,
quality, status or nature of the Assets, including rights to contribution under
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, and under other Environmental Laws, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages
and common law rights of contribution, rights under agreements between Seller
and any Persons who are Affiliates of Seller, and rights under insurance
maintained by Seller or any Person who is an Affiliate of Seller, EVEN IF CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT, BUT
EXCLUDING WILLFUL MISCONDUCT), OF ANY RELEASED PERSON, excluding, however, any
existing contractual rights between (i) Purchaser or any of Purchaser’s
Affiliates and (ii) Seller or any of Seller’s Affiliates under contracts between
them relating to the Assets, other than this Agreement.

 



57 

 

  

(e)                “Damages”, for purposes of this Agreement, shall mean the
amount of any actual liability, loss, cost, diminution in value, expense, claim,
demand, notice of violation, investigation by any Governmental Body,
administrative or other Proceeding, payment, charge, obligation, fine, penalty,
deficiency, award or judgment incurred or suffered by any Indemnified Party
arising out of or resulting from the indemnified matter, including reasonable
fees and expenses of attorneys, consultants, accountants or other agents and
experts reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity; provided, however, that no Purchaser Indemnitee shall be entitled
to indemnification under this Section 11.2 for Damages that constitute (i)
Damages that are waived or not recoverable under Section 12.18, or (ii) any
liability, loss, cost, expense, claim, award or judgment to the extent resulting
from or increased by the actions or omissions of any Purchaser Indemnitee after
the Effective Time.

 

(f)                Notwithstanding any other provision of this Agreement or a
document to be delivered hereto to the contrary, any claim for indemnity to
which a Seller Indemnitee or Purchaser Indemnitee is entitled must be asserted
by and through Seller or Purchaser, as applicable.

 

(g)               The amount of any Damages for which an Indemnified Party is
entitled to indemnity under Article 11 shall be reduced by the amount of
insurance proceeds realized by the Indemnified Party or its Affiliates with
respect to such Damages (net of any collection costs and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Party or its
Affiliates). Upon the request of the Indemnifying Party, the Indemnified Party
shall provide the Indemnifying Party with information sufficient to allow the
Indemnifying Party to calculate the amount of the indemnity payment in
accordance with this Agreement. An Indemnified Party shall take all reasonable
steps to mitigate damages in respect of any Damages for which it is seeking
indemnification and shall use commercially reasonable efforts to avoid costs or
expenses associated with such Damages and, if such costs and expenses cannot be
avoided, to minimize the amount thereof.

 

Section 11.3        Indemnification Actions.

 

All claims for indemnification under Section 11.2 shall be asserted and resolved
as follows:

 



58 

 

  

(a)                For purposes of this Article 11, the term “Indemnifying
Party” when used in connection with particular Damages shall mean the Party
having an obligation to indemnify another Person or Persons with respect to such
Damages pursuant to this Article 11, and the term “Indemnified Party” when used
in connection with particular Damages shall mean the Person or Persons having
the right to be indemnified with respect to such Damages by another Party
pursuant to this Article 11, subject to Section 11.2(f).

 

(b)               To make a claim for indemnification under Article 11, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Section 11.3, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a third Person against the Indemnified
Party (a “Third Party Claim”), the Indemnified Party shall provide its Claim
Notice promptly after the Indemnified Party has actual knowledge of the Third
Party Claim and shall enclose a copy of all papers (if any) served with respect
to the Third Party Claim; provided that the failure of any Indemnified Party to
give notice of a Third Party Claim as provided in this Section 11.3 shall not
relieve the Indemnifying Party of its obligations under Section 11.2 except to
the extent such failure prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim. In the event that the claim for indemnification
is based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement which was inaccurate or breached.

 

(c)                In the case of a claim for indemnification based upon a Third
Party Claim, the Indemnifying Party shall have fourteen (14) Business Days from
its receipt of the Claim Notice to notify the Indemnified Party whether it
admits or denies its liability to defend the Indemnified Party against such
Third Party Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such fourteen (14) Business
Day period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Party and that is not prejudicial to the Indemnifying Party all costs of which
shall be included as Damages in respect of such claim for indemnification. The
failure to provide notice to the Indemnified Party shall be deemed to be denial
of liability, except as may be provided in a subsequent notice from the
Indemnifying Party to the Indemnified Party.

 

(d)               If the Indemnifying Party admits its liability, it shall have
the right and obligation to diligently defend, at its sole cost and expense, the
Third Party Claim. The Indemnifying Party shall have full control of such
defense and all related Proceedings, including any compromise or settlement
thereof. If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate, at the sole cost of the Indemnifying Party, in contesting any Third
Party Claim which the Indemnifying Party elects to contest. The Indemnified
Party may participate in, but not control, at its sole cost without any right of
reimbursement, any defense or settlement of any Third Party Claim controlled by
the Indemnifying Party pursuant to this Section 11.3(d). Irrespective of whether
the Indemnified Party elects to participate in contesting a Third Party Claim
subject to this Section 11.3(d) in accordance with the foregoing sentence, the
Indemnifying Party at its sole cost and expense shall provide to the Indemnified
Party the following information with respect to the Third Party Claim: all
filings made by any party; all written communications exchanged between any
parties to the extent available to the Indemnifying Party and not subject to a
restriction on disclosure to the Indemnified Party or potential waiver of
attorney-client privilege in favor of the Indemnifying Party or the Indemnified
Party; and all orders, opinions, rulings or motions. The Indemnifying Party
shall deliver the foregoing items to the Indemnified Party promptly after they
become available to the Indemnifying Party. An Indemnifying Party shall not,
without the written consent of the Indemnified Party (which shall not be
unreasonably withheld, conditioned or delayed), (i) settle any Third Party Claim
or consent to the entry of any judgment with respect thereto which does not
include a written release of the Indemnified Party from all liability in respect
of such Third Party Claim, or (ii) settle any Third Party Claim or consent to
the entry of any judgment with respect thereto in any manner that may materially
and adversely affect the Indemnified Party, in each case except for any
settlement made by the Indemnifying Party in which the only consideration is the
payment of money damages (or similar consideration) and/or obligations
undertaken by the Indemnifying Party and which payment and/or undertaking would
otherwise resolve all or a portion of the Third Party Claim.

 



59 

 

  

(e)                If the Indemnifying Party does not admit its liability or
admits its liability but fails to diligently prosecute or settle the Third Party
Claim, then the Indemnified Party shall have the right to defend against the
Third Party Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof. If
the Indemnifying Party has not yet admitted its liability for a Third Party
Claim, the Indemnified Party shall send written notice to the Indemnifying Party
of any proposed payment or settlement, whether whole or partial, and the
Indemnifying Party shall have the option for ten (10) days following receipt of
such notice to (i) admit in writing its liability for the Third Party Claim or
portion thereof and (ii) if liability is so admitted, reject, in its reasonable
judgment, the proposed payment or settlement. If Indemnifying Party fails to
respond and admit in writing its liability during such ten (10) day period, the
Indemnifying Party will be deemed to have denied liability and not approved such
proposed payment or settlement. Notwithstanding the foregoing, the Indemnified
Party shall not settle any Third Party Claim without the prior written consent
of the Indemnifying Party.

 

(f)                In the case of a claim for indemnification not based upon a
Third Party Claim, the Indemnifying Party shall have thirty (30) days from its
receipt of the Claim Notice to (i) cure or remedy the Damages complained of,
(ii) admit its liability for such Damages or (iii) dispute the claim for such
Damages. If the Indemnifying Party does not notify the Indemnified Party within
such 30-day period that it has cured or remedied the Damages or that it disputes
the claim for such Damages, the Indemnifying Party shall be deemed to have
disputed the claim for such Damages.

 



60 

 

  

Section 11.4        Limitation on Actions.

 

(a)                All representations and warranties of Seller and Purchaser
contained herein shall survive until the date that is one (1) year counted from
and after the Closing Date and expire thereafter; provided, however, that (i)
the representation and warranty of Seller contained in Section 5.18 and Section
5.21 shall expire on the Closing Date, and (ii) the representations and
warranties of Seller contained in Sections 5.2, 5.3, 5.4, 5.6 and 5.8, and the
representations and warranties of Purchaser contained in Sections 6.1, 6.2, 6.3,
6.5, 6.8, 6.9 and 6.10 shall survive until the expiration of the applicable
statute of limitations period. The covenants and other agreements of Seller and
Purchaser set forth in this Agreement to be performed on or before Closing shall
expire on the day following the Closing Date and each other covenant and
agreement of Seller and Purchaser shall survive the Closing until fully
performed in accordance with its terms and expire thereafter. The affirmations
of representations, warranties, covenants and agreements contained in the
certificate delivered by each Party at Closing pursuant to Sections 9.2(e) and
9.3(f), as applicable, shall survive the Closing as to each representation,
warranty covenant and agreement so affirmed for the same period of time that the
specific representation, warranty, covenant or agreement survives the Closing
pursuant to this Section 11.4, and shall expire thereafter. Representations,
warranties, covenants and agreements shall terminate and be of no further force
and effect after the respective date of their expiration, after which time no
claim may be asserted thereunder by any Person, provided that there shall be no
termination of any bona fide claim asserted pursuant to this Agreement with
respect to such a representation, warranty, covenant or agreement prior to its
expiration or termination date.

 

(b)               The indemnities in Sections 11.2(b)(iii) and 11.2(b)(iv) shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Party on or before such termination date.
Purchaser’s indemnities in Sections 7.6, 11.2(b)(i), 11.2(b)(ii) and 11.2(b)(v)
shall continue without time limit. Seller’s indemnities in Section 11.2(c)(ii),
Section 11.2(c)(iii), Section 11.2(c)(iv) shall survive until the date that is
one (1) year from and after the Closing Date and expire thereafter, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Party on or before such termination date.
Seller’s indemnities in Section 11.2(c)(v) and Section 11.2(c)(vi) shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification. Seller’s
indemnity in Section 11.2(c)(i) and Section 11.2(c)(vii) shall continue without
time limit, subject however to applicable statutes of limitations. Seller’s
indemnity obligations under Section 11.2(c) shall terminate and be of no further
force and effect after the respective date of their expiration, after which time
no claim may be asserted thereunder by any Person, provided that there shall be
no termination of any bona fide claim asserted pursuant to this Agreement with
respect to such a representation, warranty, covenant or agreement prior to its
expiration or termination date.

 



61 

 

  

(c)                Notwithstanding anything to the contrary contained elsewhere
in this Agreement, except for (i) claims for indemnification under Section
11.2(c)(i) and Section 11.2(c)(vii), (ii) claims for breaches of the Special
Warranty, (iii) claims based on a breach of Seller’s representation in Section
5.6 or Section 5.8 or (iv) the adjustments to the Purchase Price under Section
2.2 and any payments in respect thereof:

 

(i)                 Seller shall not be required to indemnify any Person under
Section 11.2(c) for any individual liability, loss, cost, expense, claim, award
or judgment that does not exceed One Hundred Thousand Dollars ($100,000), and
such individual Damages may not be applied towards the Indemnity Deductible;

 

(ii)               Subject to Section 11.4(c)(i), Seller shall not have any
liability for indemnification under Section 11.2(c) until and unless the
aggregate amount of the liability for all Damages for which Claim Notices are
timely delivered by Purchaser exceeds a deductible amount equal to one and one
half percent (1.5%) of the Purchase Price (the “Indemnity Deductible”), after
which point Purchaser (or Purchaser Indemnitees) shall be entitled to claim
Damages in excess of the Indemnity Deductible;

 

(iii)             Subject to Section 11.4(c)(i) and Section 11.4(c)(ii), Seller
shall not have any liability for indemnification under Section 11.2(c)(vi) for
breach of Section 5.15 with respect to a preferential right or Consent
Requirement in excess of the Allocated Value of the Asset affected thereby; and

 

(iv)             Seller shall not be required to indemnify Purchaser and
Purchaser Indemnitees for aggregate Damages in excess of ten percent (10%) of
the Purchase Price.

 

(d)               Notwithstanding anything to the contrary contained in this
Agreement, in addition to the foregoing limitations, in no event shall Seller’s
aggregate liability to Purchaser and Purchaser Indemnitees under the Agreement
at any time exceed the Purchase Price.

 

(e)                Notwithstanding anything to the contrary contained in this
Agreement, in no event shall Seller have any obligations for indemnification
with respect to any claim for breach of the representation and warranty set
forth in Section 5.21.

 

Section 11.5        Recording.

 

As soon as practicable after Closing, Purchaser shall record the Conveyances in
the appropriate counties as well as the appropriate governmental agencies and
provide Seller with copies of all recorded or approved instruments.

 

Section 11.6        Waiver of Trade Practices Acts.

 

(a)                IT IS THE INTENTION OF THE PARTIES THAT PURCHASER’S RIGHTS
AND REMEDIES WITH RESPECT TO THIS TRANSACTION AND WITH RESPECT TO ALL ACTS OR
PRACTICES OF SELLER, PAST, PRESENT OR FUTURE, IN CONNECTION WITH THIS
TRANSACTION SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN THE TEXAS DECEPTIVE
TRADE PRACTICES-CONSUMER PROTECTION ACT, SUBCHAPTER E OF CHAPTER 17, SECTIONS
17.41 ET SEQ., OF THE TEXAS BUSINESS AND COMMERCE CODE, AS AMENDED (THE “DTPA”).
AS SUCH, PURCHASER HEREBY WAIVES THE APPLICABILITY OF THE DTPA TO THIS
TRANSACTION AND ANY AND ALL DUTIES, RIGHTS OR REMEDIES THAT MIGHT BE IMPOSED BY
THE DTPA, WHETHER SUCH DUTIES, RIGHTS AND REMEDIES ARE APPLIED DIRECTLY BY THE
DTPA ITSELF OR INDIRECTLY IN CONNECTION WITH OTHER STATUTES. PURCHASER
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IT IS PURCHASING THE GOODS AND/OR
SERVICES COVERED BY THIS AGREEMENT FOR COMMERCIAL OR BUSINESS USE AND NOT FOR
PERSONAL, FAMILY, AND HOUSEHOLD PURPOSES; THAT PURCHASER HAS ASSETS OF
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00) OR MORE ACCORDING TO ITS
MOST RECENT FINANCIAL STATEMENT PREPARED IN ACCORDANCE WITH GAAP; THAT PURCHASER
HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO
EVALUATE THE MERITS AND RISKS OF A TRANSACTION SUCH AS THIS; AND THAT PURCHASER
IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION WITH SELLER.

 



62 

 

  

(b)               PURCHASER EXPRESSLY RECOGNIZES THAT THE PRICE FOR WHICH SELLER
HAS AGREED TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT HAS BEEN PREDICATED
UPON THE INAPPLICABILITY OF THE DTPA AND THIS WAIVER OF THE DTPA. PURCHASER
FURTHER RECOGNIZES THAT SELLER, IN DETERMINING TO PROCEED WITH THE ENTERING INTO
OF THIS AGREEMENT, HAS EXPRESSLY RELIED ON THIS WAIVER AND THE INAPPLICABILITY
OF THE DTPA.

 

Article 12


MISCELLANEOUS

 

Section 12.1        Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart signature page by facsimile or
electronic transmittal (PDF) is as effective as executing and delivering this
Agreement in the presence of other Parties to this Agreement.

 

Section 12.2        Notice.

 

All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
facsimile or by registered or certified mail, postage prepaid, as follows:

 



63 

 

  

If to Seller:Oasis Petroleum North America LLC


1001 Fannin Street, Suite 1500

Houston, TX 77002
Attention: Nickolas J. Lorentzatos
Telephone:
Fax:

Email:

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)

1000 Louisiana Street, Suite 2800

Houston, TX 77002-5005

Attention: Mr. Jack Langlois

Telephone:

Fax:

 

If to Purchaser:Samson Oil & Gas USA

1331 17th Street, Suite 710

Denver, CO 80202

Attn: Terry Barr

Telephone:

Fax:

Email:

 

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given (a)
when physically delivered in person to the Party to which such notice is
addressed, (b) when transmitted to the Party to which such notice is addressed
by confirmed facsimile transmission or electronic transmission, or (c) at the
time of receipt by the Party to which such notice is addressed.

 

Section 12.3        Sales or Use Tax Recording Fees and Similar Taxes and Fees.

 

Purchaser and Seller shall each bear fifty percent (50%) of any sales, use,
excise, real property transfer, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby. Seller will determine, and Purchaser agrees to cooperate
with Seller in determining, sales Tax, if any, that is due in connection with
the sale of Assets and Purchaser agrees to pay fifty percent (50%) of any such
Tax to Seller at Closing. If such transfers or transactions are exempt from any
such Taxes or fees upon the filing of an appropriate certificate or other
evidence of exemption, Purchaser and Seller will cooperate in a timely furnish
such certificate or evidence to the appropriate party.

 

Section 12.4        Expenses.

 

Except as provided in Section 12.3, all expenses incurred by Seller in
connection with or related to the authorization, preparation or execution of
this Agreement, the conveyances delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including all fees and expenses of counsel, accountants and financial advisers
employed by Seller, shall be borne solely and entirely by Seller, and all such
expenses incurred by Purchaser shall be borne solely and entirely by Purchaser.

 



64 

 

  

Section 12.5        Change of Name.

 

Unless otherwise authorized by Seller in writing, as promptly as practicable,
but in any case within thirty (30) days after the Closing Date, Purchaser shall
eliminate the name “Oasis Petroleum North America”, “Oasis Midstream Services”,
“Oasis Well Services” and any variants thereof from the Assets acquired pursuant
to this Agreement and, except with respect to such grace period for eliminating
existing usage, shall have no right to use any logos, trademarks or trade names
belonging to Seller or any of its Affiliates.

 

Section 12.6        Replacement of Asset Bonds.

 

The Parties understand that none of the Asset Bonds are to be transferred to
Purchaser. On or before Closing, Purchaser shall obtain, or cause to be obtained
in the name of Purchaser, the corresponding Asset Bonds as necessary to permit
the cancellation or proportionate adjustment thereof, as applicable, and to
consummate the transactions contemplated by this Agreement. Purchaser may also
provide evidence that such new Asset Bonds are not necessary as a result of
existing Asset Bonds that Purchaser has previously posted as long as such
existing Asset Bonds are adequate to secure the release of or proportionately
adjust, as applicable, those posted by Seller and to consummate the transactions
contemplated by this Agreement.

 

Section 12.7        Governing Law and Venue.

 

This Agreement and the legal relations between the Parties shall be governed by
and construed in accordance with the Laws of the State of Texas without regard
to principles of conflicts of Law that would direct the application of the Law
of another jurisdiction. The venue for any action brought under this Agreement
shall be Harris County, Texas.

 

Section 12.8        Jurisdiction; Waiver of Jury Trial.

 

Each Party consents to personal jurisdiction in any action brought in the United
States federal courts located within Harris County, Texas (or, if jurisdiction
is not available in the United States federal courts, to personal jurisdiction
in any action brought in the state courts located in Harris County, Texas) with
respect to any dispute, claim or controversy arising out of or in relation to or
in connection with this Agreement, and each of the Parties agrees that any
action instituted by it against the other with respect to any such dispute,
controversy or claim (except to the extent a dispute, controversy, or claim
arising out of or in relation to or in connection with the determination of a
Title Defect, Title Benefit or Environmental Defect pursuant to Section 3.4(h)
or Section 4.4(b), or the determination of Purchase Price adjustments pursuant
to Section 9.4(b) is referred to an expert pursuant to those Sections) will be
instituted exclusively in the United States District Court for the Southern
District of Texas, Houston Division (or, if jurisdiction is not available in the
United States District Court for the Southern District of Texas, Houston
Division, then exclusively in the state courts located in Harris, County,
Texas). The Parties hereby waive trial by jury in any action, proceeding or
counterclaim brought by any Party against another in any matter whatsoever
arising out of or in relation to or in connection with this Agreement. in
addition, each party irrevocably waives any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action in the respective
jurisdictions referenced in this section.

 



65 

 

  

Section 12.9        Captions.

 

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

 

Section 12.10    Amendment; Waivers.

 

No amendment, modification or discharge of this Agreement, and no waiver under
this Agreement, shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. The waiver by either of the Parties of a breach of or a
default under any of the provisions of this Agreement, or to exercise any right
or privilege under this Agreement, shall not be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges under this Agreement.

 

Section 12.11    Assignment.

 

No Party shall assign all or any part of this Agreement, nor shall any Party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any assignment or delegation made without
such consent shall be void and of no effect, provided, however, that Purchaser
shall be free to partially assign this Agreement prior to Closing to another oil
and gas company without the consent of Seller provided, that, such assignment
shall not relieve Purchaser of any or all of its obligations under this
Agreement and the transactions contemplated hereby and Purchaser and its
assignee shall be jointly and severally liable for any and all of the
obligations of Purchaser under this Agreement and the transactions contemplated
hereby. This Agreement shall inure to the benefit of, and be binding on and
enforceable by and against, the Parties and their respective successors and
permitted assigns. Notwithstanding the foregoing, nothing in this Agreement
shall prohibit a Party from selling or disposing of an interest in the Assets
after Closing to another Person, subject to the other terms of this Agreement
and all applicable agreements, instruments, obligations, covenants and burdens
binding on the Assets, provided that such sale or disposition shall not relieve
the selling or disposing Party of any covenant or obligation under this
Agreement or any document or instrument delivered hereunder. Any assignment or
transfer of any Assets by Purchaser, its successors and assigns shall require
the transferee to expressly assume the obligations set forth in Section 7.12
with respect to the transferred Assets, otherwise such assignment or transfer
shall be null and void.

 



66 

 

  

Section 12.12    Entire Agreement.

 

This Agreement and the documents to be executed hereunder and the Exhibits and
Schedules attached hereto, together with the Confidentiality Agreement,
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof. In the event of a conflict between the Confidentiality
Agreement and this Agreement, the terms and provisions of this Agreement shall
prevail.

 

Section 12.13    No Third Person Beneficiaries.

 

Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any claims, cause of action, remedy or right of any kind, except the
rights expressly provided to the Persons described in Section 11.2(f).

 

Section 12.14    Public Announcements. The Parties acknowledge and agree that no
press release or other public announcement, or public statement or comment in
response to any inquiry, or other disclosure that is reasonably expected to
result in a press release or public announcement, relating to the subject matter
of this Agreement shall be issued or made by Seller or Purchaser, or their
respective Affiliates, without the joint written approval of Seller and
Purchaser, each of which may withhold its approval in its sole discretion;
provided that, a press release or other public announcement, or public statement
or comment in response to any inquiry, made without such joint approval shall
not be in violation of this Section if it is made in order for the disclosing
Party or any of its Affiliates to comply with applicable Laws or stock exchange
rules or regulations and provided (a) it is limited to those disclosures that
are required to so comply and (b) the disclosing Party provides the other Party
with prior written notice of the disclosure and a reasonable opportunity to
provide comments thereon. Notwithstanding the foregoing, this Section 12.14
shall not restrict any Party from recording the Conveyances delivered at
Closing, making disclosures that are required pursuant to Contracts, Leases or
Surface Rights, or from complying with any disclosure requirements of
Governmental Bodies that are applicable to or triggered by the transfer of the
Assets or of the operation thereof.

 

Section 12.15    Invalid Provisions.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future Laws effective during the term hereof,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be effected by the illegal,
invalid or unenforceable provision or by its severance from this Agreement.

 

Section 12.16    References.

 

In this Agreement:

 



67 

 

  

(a)                The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement;

 

(b)               References to any agreement or contract are to that agreement
or contract as amended, modified, or supplemented from time to time, except
where the context otherwise requires;

 

(c)                References to any Person includes his successors and
permitted assigns;

 

(d)               References to any Law are to that Law as amended from time to
time (unless the context requires otherwise), and to the regulations, if any,
promulgated thereunder,

 

(e)                References to any gender includes a reference to all other
genders;

 

(f)                References to the singular includes the plural, and vice
versa;

 

(g)               Reference to any Article or Section means an Article or
Section of this Agreement;

 

(h)               Reference to any Exhibit or Schedule means an Exhibit or
Schedule to this Agreement, all of which are incorporated into and made a part
of this Agreement;

 

(i)                 References to $ or Dollars means United States Dollars.

 

(j)                 Unless expressly provided to the contrary, “hereunder”,
“hereof”, “herein” and words of similar import are references to this Agreement
as a whole and not any particular Section or other provision of this Agreement;
and

 

(k)               “Include” and “including” shall mean include or including
without limiting the generality of the description preceding such term.

 

Section 12.17    Construction.

 

Each of Seller and Purchaser has had substantial input into the drafting and
preparation of this Agreement and has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transaction
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions.

 

Section 12.18    Limitation on Damages.

 

EXCEPT WITH RESPECT TO BREACHES OF SECTION 7.12 BY pURCHASER, Notwithstanding
anything to the contrary contained herein, none of Purchaser, Seller or any of
their respective Affiliates OR INDEMNITEES shall be entitled to either punitive,
SPECIAL, INDIRECT or consequential damages (INCLUDING LOSS OF PROFITS, REVENUE
OR PRODUCTION) in connection with this Agreement and the transactions
contemplated hereby and each of Purchaser and Seller, for itself and on behalf
of its Affiliates AND INDEMNITEES, hereby expressly waives any right to
punitive, SPECIAL, INDIRECT or consequential damages (INCLUDING LOSS OF PROFITS,
REVENUE OR PRODUCTION) in connection with this Agreement and the transactions
contemplated hereby, except to the extent an Indemnified Party is required to
pay punitive, SPECIAL, INDIRECT or consequential damages (INCLUDING LOSS OF
PROFITS, REVENUE OR PRODUCTION) to a third PERSON that is not an Indemnified
Party.

 



68 

 

  

Article 13


DEFINITIONS

 

“Adjusted Purchase Price” has the meaning set forth in Section 2.1.

 

“Adjustment Period” has the meaning set forth in Section 2.2(a).

 

“Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

 

“Agreed Interest Rate” shall mean simple interest computed at the rate of the
prime interest rate as published in the Wall Street Journal.

 

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

 

“Allocated Value” has the meaning set forth in Section 2.3.

 

“Assessment” has the meaning set forth in Section 4.1.

 

“Assets” has the meaning set forth in Section 1.2.

 

“Asset Bonds” means all bonds, letters of credit, guarantees or similar
instruments or obligations, if any, posted or promised by Seller with
Governmental Bodies, or to the extent securing Assumed Seller Obligations,
posted or promised by Seller with other third Persons, in each case relating to
the ownership or operation of the Assets, including lease bonds, operator bonds
and plugging and abandonment bonds.

 

“Assumed Seller Obligations” has the meaning set forth in Section 11.2(a).

 

“Bakken Holding Lands” has the meaning set forth in Section 7.12(a).

 

“Bakken Holding Wells” has the meaning set forth in Section 7.12(a).

 

“Bakken Pool” means those stratigraphic units between the top of the upper
Bakken Shale Formation and the top of the Nisku Formation commonly known as the
Bakken Formation and without limiting the foregoing expressly includes the
stratigraphic equivalent of 10,637’ to 10,887, true vertical depths, as seen on
the on the Platform Express log run in the Martell 36-25 HTF2 Well (API number
33053048250000) located in Section 36, Township 151N, Range 103W, McKenzie
County North Dakota.

 



69 

 

  

“Base of Madison Formation” has the meaning set forth in Section 1.2(a)(i).

 

“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.

 

“Casualty Assets” has the meaning set forth in Section 3.6.

 

“Charter Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation or association, or certificate of
formation and by-laws, the limited liability company agreement, or limited
partnership agreement or other agreement or agreements that establish the legal
personality of such Person, in each case as amended to date.

 

“Claim Notice” has the meaning set forth in Section 11.3(b).

 

“Closing” has the meaning set forth in Section 9.1(a).

 

“Closing Date” has the meaning set forth in Section 9.1(b).

 

“Closing Payment” has the meaning set forth in Section 9.4(a).

 

“Code” has the meaning set forth in Section 2.3.

 

“Commingled Leases” has the meaning set forth in Section 1.2(a)(iii).

 

“Confidentiality Agreement” means the Confidentiality Agreement between
Purchaser and Seller dated September 30, 2015.

 

“Consent Requirement” has the meaning set forth in Section 3.5(a).

 

“Contracts” has the meaning set forth in Section 1.2(d).

 

“Conveyance” has the meaning set forth in Section 3.1(b).

 

“COPAS” has the meaning set forth in Section 1.4(b).

 

“Cure Period” has the meaning set forth in Section 3.4(c).

 

“Damages” has the meaning set forth in Section 11.2(e).

 

“Dedication Period” has the meaning set forth in Section 7.12(g).

 

“Defensible Title” has the meaning set forth in Section 3.2(a).

 

“Deposit” has the meaning set forth in Section 2.4.

 

“DSU” means the drilling and spacing unit created and formed pursuant to North
Dakota Law.

 



70 

 

  

“DTPA” has the meaning set forth in Section 11.6(a).

 

“Effective Time” has the meaning set forth in Section 1.4.

 

“Environmental Arbitrator” has the meaning set forth in Section 4.4(b).

 

“Environmental Claim Date” has the meaning set forth in Section 4.3.

 

“Environmental Consultant” has the meaning set forth in Section 4.1.

 

“Environmental Defect” has the meaning set forth in Section 4.3.

 

“Environmental Defect Amount” has the meaning set forth in Section 4.3.

 

“Environmental Defect Deductible” has the meaning set forth in Section 4.4(c).

 

“Environmental Defect Notice” has the meaning set forth in Section 4.3.

 

“Environmental Laws” means, as the same have been amended as of the Effective
Time, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq. (“CERCLA”); the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq. (“RCRA”); the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq. (the “Clean Water Act”); the Clean Air Act, 42 U.S.C. §
7401 et seq. the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629 (“TSCA”);
the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; and the Safe Drinking
Water Act, 42 U.S.C. §§ 300f through 300j; and all similar Laws as of the
Effective Time of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of the environment, and all
regulations implementing the foregoing. Notwithstanding the foregoing, the
phrase “violation of Environmental Laws” and words of similar import used herein
shall mean, as to any given Asset, the violation of or failure to meet specific
objective requirements or standards that are clearly applicable to such Asset
under applicable Environmental Laws where such requirements or standards are in
effect as of the Effective Time. The phrase does not include good or desirable
operating practices or standards that may be employed or adopted by other oil or
gas well operators or recommended by a Governmental Body.

 

“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of Remediation), Damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (a) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Law which is attributable to the ownership
or operation of the Properties prior to the Effective Time or (b) pursuant to
any claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, Remediation or response
costs to the extent arising out of any violation of, or any Remediation
obligation under, any Environmental Law to the extent attributable to the
ownership or operation of the Properties prior to the Effective Time, provided
that Environmental Liabilities excludes any of the foregoing liabilities to the
extent caused by or relating to NORM or otherwise disclosed in any Schedule.

 



71 

 

  

“Environmental Submission Date” has the meaning set forth in Section 4.4(b).

 

“Equipment” has the meaning set forth in Section 1.2(e).

 

“Excess Water Disposal Fee” has the meaning set forth in Section 7.12(f).

 

“Excluded Assets” has the meaning set forth in Section 1.3.

 

“Excluded Records” means:

 

(a) all corporate, partnership, limited liability company, financial and legal
records, and income, margin, franchise and similar tax records of Seller, in
each case that relate to Seller’s business generally (whether or not relating to
the Assets) and, without limiting the foregoing, all accounting records relating
to the period prior to the Effective Time;

 

(b) all books, data, correspondence, records and files that relate solely to the
Excluded Assets;

 

(c) copies of any other records retained by Seller pursuant to Section 1.5;

 

(d) any books, records, Governmental Authorizations, documents, correspondence,
data, software, logs, files, maps and accounting records to the extent
disclosure or transfer, or a change of ownership, in connection with a sale of
the Assets is restricted by third-Person agreement or applicable Law and the
necessary consents to transfer are not obtained pursuant to Section 3.5, or
subjected to payment of a fee or other consideration by any license agreement or
other agreement with a Person other than an Affiliate of Seller, or by
applicable Law, and for which no consent to transfer has been received or for
which Purchaser has not agreed in writing to pay the fee or other consideration,
as applicable;

 

(e) all legal files, records and correspondence of Seller, all records and
correspondence protected by or subject to attorney-client privilege, all
engagements and similar letters and agreements with Seller’s legal advisors, and
all work product of Seller’s legal counsel, but excluding in each case the
Leases, Contracts, Surface Rights and title opinions (and any work product
related thereto), it being agreed that Purchaser shall have no right to claim,
own or waive any attorney-client or similar privilege in favor of Seller or any
of its Affiliates with respect to the ownership or operation of the Assets;

 

(f) (i) other than the provision (appropriately redacted) of the transaction
agreement, pursuant to which Seller obtained the obligations relating to the
Jackson #1-29 Well, records and correspondence relating to the presentation,
offer, negotiation or consummation of the sale of the Assets or any interest in
the Properties, or to the preparation or negotiation of this Agreement (or any
similar transaction agreement) or any Exhibit, Schedule or document to be
delivered pursuant hereto, including marketing materials, research, pricing or
valuation information, bidding materials and bids, and correspondence and
transaction documents exchanged with third Persons, and (ii) all agreements and
engagements of Seller or any Affiliate with investment advisors, underwriters,
brokers or consultants in connection with the foregoing; and

 



72 

 

  

(g) Seller’s reserve studies, estimates and evaluations, estimates and
valuations of assets or unliquidated liabilities, pilot studies, engineering,
production, financial or economic studies, reports or forecasts, and any and all
similar forward-looking economic, evaluative, or financial information relating
to the Assets, and all licensed or proprietary geological, geophysical or
seismic data.

 

“Final Settlement Date” has the meaning set forth in Section 3.5(a).

 

“Final Settlement Statement” has the meaning set forth in Section 9.4(b).

 

“GAAP” means United States generally accepted accounting principles, as
consistently applied by Seller in accordance with its past practices.

 

“Governmental Authorizations” has the meaning set forth in Section 5.14.

 

“Governmental Body” means any federal, state, local, municipal, or other
governments; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal.

 

“Hazardous Materials” means any toxic or hazardous material or substances; solid
wastes, including asbestos, polychlorinated biphenyls, mercury, flammable or
explosive materials; radioactive materials, including naturally occurring
radioactive materials; and any other chemical, pollutant, contaminant,
substance, or waste, including a petroleum or petroleum-derived substance or
waste, that is regulated under any Environmental Laws, including any substance
that would require Remediation, clean-up, or other action if spilled or
released.

 

“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof, including scrubber liquid inventory and
ethane, propane, isobutene, nor-butane and gasoline inventories (excluding tank
bottoms), and sulphur and other minerals extracted from or produced from the
foregoing hydrocarbons.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, oil, gas and casinghead gas leases, or other liquid or gaseous
hydrocarbon leases, mineral fee or lease interests, farm outs, overriding
royalty and royalty interests, net profits interests, oil payments, production
payment interests and similar mineral interests, including any reserved or
residual interest of whatever nature.

 

“Imbalance” means any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Assets, regardless of whether such imbalance arises at the platform,
wellhead, pipeline, gathering system, transportation system, processing plant or
other location.

 



73 

 

  

“Indemnified Party” has the meaning set forth in Section 11.3(a).

 

“Indemnifying Party” has the meaning set forth in Section 11.3(a).

 

“Indemnitee” means a Purchaser Indemnitee or Seller Indemnitee, as applicable.

 

“Indemnity Deductible” has the meaning set forth in Section 11.4(c)(ii).

 

“Independent Expert” has the meaning set forth in Section 9.4(b).

 

“Individual Defect Threshold” has the meaning set forth in Section 3.4(i).

 

“Joint Surface Use Agreement” has the meaning set forth in Section 9.2(h).

 

“Known Preferential Rights and Consents” has the meaning set forth in Section
3.5.

 

“Lands” has the meaning set forth in Section 1.2(a).

 

“Laws” means any and all applicable laws, statutes, rules, regulations,
ordinances, orders, codes, decrees, writs, injunctions, judgments, or principles
of common law that are promulgated, issued, or enacted by a Governmental Body.

 

“Leases” has the meaning set forth in Section 1.2(a)(iii).

 

“Lowest Cost Response” means the response required or allowed under
Environmental Laws that cures, Remediates, removes or remedies the applicable
present condition alleged pursuant to an Environmental Defect Notice at the
lowest cost (considered as a whole taking into consideration any material
negative impact such response may have on the operations of the relevant Assets
and any potential material additional costs or liabilities that may likely arise
as a result of such response) sufficient to comply with Environmental Laws or
bring the affected Assets into compliance with applicable Environmental Laws, as
compared to any other response that is required or allowed under applicable
Environmental Laws. The Lowest Cost Response shall include taking no action,
leaving the condition unaddressed, periodic monitoring or the recording of
notices in lieu of Remediation, if such responses are allowed under applicable
Environmental Laws.

 

“Madison Leases” has the meaning set forth in Section 1.2(a)(i).

 

“Material Adverse Effect” means any adverse effect on the ownership, operation
or value of the Assets, as currently operated, which is material to the
ownership, operation or value of the Assets, taken as a whole; provided,
however, that the following shall not be deemed to constitute, create, or cause
a Material Adverse Effect: any changes, circumstances or effects that (a) affect
generally the oil and gas industry, such as fluctuations in the price of
commodities, industry inputs, or Hydrocarbons, (b) result from international,
national, regional, state, or local economic conditions, (c) result from general
developments or conditions in the oil and gas industry, (d) result from changes
in Laws (including regulatory or enforcement policy) applicable to Seller or its
Affiliates, (e) result from any of the transactions contemplated by this
Agreement and any public announcement thereof, (f) result from the failure of a
Governmental Body to act or omit to act pursuant to Law, (g) result from Acts of
God or natural disasters, (h) result from an outbreak or escalation of
hostilities (whether nationally or internationally), or the occurrence of any
other calamity or crisis (whether nationally or internationally), including
terrorist attacks, or (i) result from a condition that is cured or eliminated on
or before Closing.

 



74 

 

  

“Mescalero Agreement” has the meaning set forth in Section 3.3(v).

 

“Mescalero APO Interest” means that certain five percent (5%) working interest
(proportionately reduced) held by Mescalero Minerals, LLC in and to the oil and
gas leases subject to the Mescalero Agreement.

 

“Net Revenue Interest” has the meaning set forth in Section 3.2(a)(i).

 

“Non-Operated Assets” shall mean all Assets other than the Seller Operated
Assets.

 

“NORM” means naturally occurring radioactive material.

 

“Oil and Gas Lease” has the meaning set forth in Section 1.2(a).

 

“Oil and Gas Wells” has the meaning set forth in Section 1.2(b).

 

“OMS” means Oasis Midstream Services LLC.

 

“OMS Assets” means all of OMS’ right, title and interest in and to the wells set
forth on Exhibit A-5 attached hereto and all contracts, agreements and
instruments by which such wells are bound, or to which such wells are subject,
but in each case only to the extent applicable to such wells and not the
Excluded Assets or other properties of Seller or OMS not included in the Assets
or the OMS Assets.

 

“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.

 

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

 

“Proceeding” means any suit, legal action, or legal, administrative, arbitration
or other alternative dispute resolution proceeding, hearing or formal
investigation.

 

“Properties” and “Property” have the meanings set forth in Section 1.2(c).

 

“Property Costs” has the meaning set forth in Section 1.4(c).

 

“Property Taxes” means all ad valorem, real property, personal property,
severance, production and similar Taxes based upon or measured by the ownership
or operation of the Assets or the production of Hydrocarbons from or
attributable thereto. The term “Property Taxes” shall not include any income and
franchise Taxes.

 



75 

 

  

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Purchaser” has the meaning set forth in the first paragraph of this Agreement.

 

“Purchaser Group” has the meaning set forth in Section 7.13.

 

“Purchaser Indemnitees” means Purchaser, its Affiliates, and the officers,
directors, managers, members, stockholders, general or limited partners,
employees, agents, representatives, advisors, subsidiaries, successors and
assigns of Purchaser or its Affiliates.

 

“Purchaser Water” has the meaning set forth in Section 7.12(f).

 

“Records” has the meaning set forth in Section 1.2(i).

 

“Red River Leases” has the meaning set forth in Section 1.2(a)(ii).

 

“Remediation” or “Remediate” means monitoring, sampling, analysis, removal
action, remedial action, response action, corrective action, mitigation,
treatment or cleanup of Hazardous Materials or other similar actions as required
by any applicable Environmental Laws from soil, land surface, groundwater,
sediment, surface water or subsurface strata.

 

“Reserved Depths” has the meaning set forth in Section 1.3(a).

 

“Reserved Lands” has the meaning set forth in Section 1.3(a).

 

“Reserved Leasehold” has the meaning set forth in Section 1.3(a).

 

“Restricted Area” has the meaning set forth in Section 7.13.

 

“Restricted Opportunity” has the meaning set forth in Section 7.13.

 

“Restricted Person” has the meaning set forth in Section 7.13.

 

“Scheduled Closing Date” has the meaning set forth in Section 9.1(a).

 

“Seller” has the meaning set forth in the first paragraph of this Agreement.

 

“Seller Indemnitees” shall mean Seller, its Affiliates, and the officers,
directors, managers, members, stockholders, general or limited partners,
employees, agents, representatives, advisors, subsidiaries, successors and
assigns of Seller or its Affiliates.

 

“Seller Indemnity Obligations” has the meaning set forth in Section 11.2(c).

 

“Seller Operated Assets” shall mean Assets operated by Seller or its Affiliates.

 

“Special Warranty” has the meaning set forth in Section 7.9.

 



76 

 

  

“Subject Property” has the meaning set forth in Section 3.2(a)(i).

 

“Submission Date” has the meaning set forth in Section 3.4(h).

 

“Surface Rights” has the meaning set forth in Section 1.3(h).

 

“Suspended Proceeds” has the meaning set forth in Section 7.10.

 

“Target System” has the meaning set forth in Section 1.2(h).

 

“Tax Returns” has the meaning set forth in Section 5.8.

 

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.

 

“Termination Date” has the meaning set forth in Section 10.1.

 

“Third Party Claim” has the meaning set forth in Section 11.3(b).

 

“Title Arbitrator” has the meaning set forth in Section 3.4(h).

 

“Title Benefit” has the meaning set forth in Section 3.2(b).

 

“Title Benefit Amount” has the meaning set forth in Section 3.4(g).

 

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

 

“Title Benefit Property” has the meaning set forth in Section 3.4(b).

 

“Title Claim Date” has the meaning set forth in Section 3.4(a).

 

“Title Defect” has the meaning set forth in Section 3.2(c).

 

“Title Defect Amount” has the meaning set forth in Section 3.4(f).

 

“Title Defect Deductible” has the meaning set forth in Section 3.4(i).

 

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

 

“Title Defect Property” has the meaning set forth in Section 3.4(a).

 

“Trailing Average Price of Oil” means, for each calendar month , the arithmetic
mean of the daily closing prices (in U.S. Dollars) of the New York Mercantile
Exchange settlement price (TMA NYMEX) for “Light Sweet” crude (excluding
weekends and exchange holidays) for the immediately preceding three (3) month
period from such month not counting such month.

 

“Transition Services Agreement” has the meaning set forth in Section 9.2(g).

 

“Units” has the meaning set forth in Section 1.2(c).

 

“Wells” has the meaning set forth in Section 1.2(b).

 

“Working Interest” has the meaning set forth in Section 3.2(a)(ii).

 



77 

 

   

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the
date first above written.

 



  SELLER         OASIS PETROLEUM NORTH AMERICA LLC                     By: /s/
John Robbin Clark   Name: John Robbin Clark   Title: VP Business Development    
                PURCHASER         SAMSON OIL & GAS USA, INC.                    
By: /s/ David J. Ninke   Name: David J. Ninke   Title: V.P. Exploration

 

 

 



 

 

[Signature page to Purchase and Sale Agreement]



 



 

 

   

Exhibit A

 

Leases

 

 

The Parties agree that Exhibit A is intended to list all of the Leases. In the
event that between the date of the execution of this Agreement and Closing it is
determined that there are Leases that have been inadvertently omitted from or
incorrectly described on Exhibit A, Seller, with the consent of Purchaser, which
consent shall not be unreasonably withheld or delayed, shall be permitted to
supplement Exhibit A to include those Leases which have been inadvertently
omitted or incorrectly described.

 



 

